Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

Dated as of March 19, 2010

by and among

NEW EAST PACES FERRY, INC.

(as Purchaser)

and

LOGILITY, INC.

and

OPTIANT, INC.

(as Seller)

and

Castile Ventures LP, Castile Ventures LP II-A LP,

Castile Ventures LP II-B LP, and Supply Chain Ventures, LLC

(as Shareholders)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page

1.

  DEFINITIONS.    1   1.1.    Defined Terms    1   1.2.    Additional Defined
Terms    8   1.3.    Construction    9   1.4.    Schedules and Exhibits    10  
1.5.    Knowledge    10

2.

  SALE AND TRANSFER OF ASSETS; CLOSING.    10   2.1.    Assets to Be Sold    10
  2.2.    Excluded Assets    11   2.3.    Liabilities.    12   2.4.    Closing
   14   2.5.    Closing Obligations Other than Closing Payments    14   2.6.   
Consideration for the Assets.    16   2.7.    Calculation and Payment of any
Adjustment Amount    17   2.8.    Adjustment Procedure    18   2.9.   
Allocation    19

3.

  REPRESENTATIONS OF OPTIANT    20   3.1.    Authority and Enforceability    20
  3.2.    Consents and Approvals; No Violations.    20   3.3.    Existence and
Good Standing of Optiant    21   3.4.    Capital Stock.    21   3.5.   
Subsidiaries and Investments    22   3.6.    Financial Statements; Accounts
Receivable; Working Capital.    22   3.7.    Liabilities    23   3.8.    Books
and Records    24   3.9.    Title to Personal Properties    24   3.10.    Owned
Real Property    24   3.11.    Leased Real Property    24   3.12.    Material
Contracts.    24   3.13.    Litigation    26   3.14.    Taxes.    26   3.15.   
Insurance.    28   3.16.    Intellectual Property, Information Technology, and
Sensitive Information.    29   3.17.    Compliance with Laws    32   3.18.   
Suppliers, VARs, and Customers.    32   3.19.    Employment Relations.    32  
3.20.    Employee Benefit Plans.    33   3.21.    Environmental Laws and
Regulations    37   3.22.    Interests in Clients, Suppliers, Etc    38   3.23.
   [Reserved.]    38   3.24.    Permits    38   3.25.    No Changes Since
Balance Sheet Date    39   3.26.    Disclosure    41

 

i



--------------------------------------------------------------------------------

  3.27.    Government Contracts    41   3.28.    Warranty Claims    41   3.29.
   Brokers’ or Finders’ Fees    42

4.

  REPRESENTATIONS OF NEWCO    42   4.1.    Existence and Good Standing of NEWCO;
Power and Authority    42   4.2.    Consents and Approvals; No Violations.    42
  4.3.    Brokers’ or Finders’ Fees    43

5.

  REPRESENTATIONS OF SHAREHOLDERS    43   5.1.    Power and Authority    43  
5.2.    Brokers’ or Finders’ Fees    43

6.

  COVENANTS OF OPTIANT.    44   6.1.    Noncompetition; Nonsolicitation;
Nondisclosure; Nondisparagement.    44   6.2.    Nonsolicitation of Employees.
   46   6.3.    Employee Matters    46   6.4.    Contract Assignments    46  
6.5.    Announcements    47   6.6.    Accounts Receivable    47

7.

  ADDITIONAL COVENANTS OF PARTIES.    47   7.1.    Employees and Employee
Benefits.    47   7.2.    Payment of All Taxes Resulting from Sale of Assets by
Optiant    50   7.3.    Payment of Other Retained Liabilities    50   7.4.   
Restrictions on Optiant Dissolution and Distributions    50   7.5.    Removing
Excluded Assets    50   7.6.    Reports and Tax Returns    51   7.7.   
Assistance in Proceedings    51   7.8.    Customer and Other Business
Relationships    51   7.9.    Retention of and Access to Records    51   7.10.
   Further Assurances    51   7.11.    Maintenance    51   7.12.    Name Change
   52

8.

  SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.    52   8.1.    Survival of
Representations.    52   8.2.    Indemnification.    52   8.3.   
Indemnification Procedure.    53   8.4.    Third-Party Claims.    54   8.5.   
Recoveries    56   8.6.    Limitations.    56

9.

  MISCELLANEOUS.    57   9.1.    Expenses    57   9.2.    Governing Law    57  
9.3.    Jurisdiction    57   9.4.    Notices    57   9.5.    Assignment; Parties
in Interest    59   9.6.    Counterparts    59   9.7.    Entire Agreement    59
  9.8.    Amendments    59

 

ii



--------------------------------------------------------------------------------

  9.9.    Severability    59   9.10.    Third-Party Beneficiaries    59   9.11.
   No Strict Construction    60   9.12.    Waiver of Jury Trial    60   9.13.   
Schedules    60   9.14.    Electronic Delivery    60

 

Schedule 2.1(x)

   Claims Against Third Parties Relating to the Assets

Schedule 2.2(iv)

   Deposits, Prepaid Expenses, and Claims for Refunds and Rights to Offset

Schedule 2.2(vi)

   Excluded Contracts

Schedule 2.2(xi)

   Excluded Property and Assets

Schedule 2.3(a)(iii)

   Liability to Customers for Nondelinquent Orders

Schedule 2.3(a)(v)

   Other Assumed Liabilities of Optiant

Schedule 2.3(b)(i)

   Retained Liabilities

Schedule 2.6(c)(i)

   Optiant Account Instructions

Schedule 2.6(c)(ii)

   SVB Payoff Instructions

Schedule 2.9

   Purchase Price Allocation

Schedule 3.2(a)

   Exceptions to Consents and Approvals

Schedule 3.2(b)

   Exceptions for Filings and Approvals

Schedule 3.4(c)

   Options and Warrants

Schedule 3.4(e)

   Voting Agreements

Schedule 3.6(c)(iv)

   Financial Statements; Accounts Receivable; Working Capital

Schedule 3.7

   Liabilities

Schedule 3.9

   Title to Personal Properties

Schedule 3.11

   Leased Real Property

Schedule 3.12(a)

   Material Contracts

Schedule 3.12(b)

   Contract Defaults or Violations

Schedule 3.13

   Litigation

Schedule 3.14(a)

   Tax Returns

Schedule 3.14(b)

   Payment of Taxes

Schedule 3.14(c)(i)

   Tax Matters – Audit or Examination by Tax Authorities

Schedule 3.14(c)(ii)

   Tax Matters – Agreements or Waivers Relating to Payment or Collection

Schedule 3.14(c)(iv)

   Tax Matters – Taxes Not Withheld or Collected

Schedule 3.15

   Insurance Policies and Pending Claims

Schedule 3.16(a)

   Intellectual Property Owned by Optiant

Schedule 3.16(b)

   Intellectual Property Licensed by Optiant

Schedule 3.16 (e)

   Prior Inventions

Schedule 3.16(f)

   List of Employees and Independent Contractors

Schedule 3.16(h)

   Outside Employment

Schedule 3.16(i)

   Optiant Software

Schedule 3.16(j)

   OpenSource Code

Schedule 3.18(a)

   Suppliers

Schedule 3.18(b)

   VARs

Schedule 3.18(c)

   Customers

Schedule 3.20(a)

   Employee Benefit Plans

Schedule 3.20(g)

   Triggering Events

 

iii



--------------------------------------------------------------------------------

Schedule 3.21

   Environmental Laws and Regulations

Schedule 3.22

   Interests in Clients, Suppliers, Etc.

Schedule 3.24

   Permits

Schedule 3.25

   No Changes Since Balance Sheet Date

Schedule 3.27

   Government Contracts

Schedule 3.28

   Warranty Claims

Schedule 3.29

   Brokers’ or Finders’ Fees

Schedule 6.4

   Restricted Contracts

Exhibit 2.5(a)(i)

   Bill of Sale

Exhibit 2.5(a)(ii)

   Assignment and Assumption Agreement

Exhibit 2.5(a)(iii)

   Assignments of Optiant Intellectual Property

Exhibit 2.5(a)(iv)

   Assignment and Assumption of Lease

Exhibit 2.5(a)(v)

   Assignment of Rights

Exhibit 2.5(a)(xii)    

   Opinion of Legal Counsel

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of March 19, 2010, is
by and among New East Paces Ferry, Inc., a Georgia corporation (“NEWCO”);
Logility, Inc., a Georgia corporation and the sole shareholder of NEWCO
(“Logility”), which is a party to this Agreement solely for purposes of
Section 6.4 of this Agreement; Optiant, Inc., a Delaware corporation
(“Optiant”); and Castile Ventures LP, a Delaware limited partnership, Castile
Ventures LP II-A LP, a Delaware limited partnership, Castile Ventures LP II-B
LP, a Delaware limited partnership, and Supply Chain Ventures, LLC, a Maine
limited liability company, each a shareholder of Optiant (collectively, the
“Shareholders” or individually a “Shareholder”). NEWCO, Optiant and the
Shareholders may be referred to individually as a “Party” or collectively as the
“Parties.”

W I T N E S S E T H:

WHEREAS, Optiant desires to sell, and NEWCO desires to purchase, certain assets
of Optiant for the consideration and on the terms set forth in this Agreement;
and

WHEREAS, the Shareholders wish to facilitate the purchase and sale of such
assets for the consideration and on the terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises hereinafter contained, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties,
intending to be legally bound, hereby agree as follows:

1. DEFINITIONS.

1.1. Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified below.

“Best Efforts” shall mean the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible; provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a material adverse change in the benefits to such Person of this
Agreement and the transactions contemplated by this Agreement or to dispose of
or make any change to its business, expend any material funds, incur any other
material burden or engage in commercially unreasonable behavior.

“Breach” shall mean any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event that
with the passing of time or the giving of notice, or both, would constitute such
a breach, inaccuracy, or failure.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in Atlanta, Georgia, shall be authorized or required by law
to close.



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Environmental, Health and Safety Liabilities” shall mean any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
any Environmental Law, including those consisting of or relating to:

 

  (i) any environmental, health, or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any chemical substance or product);

 

  (ii) any fine, penalty, judgment, award, settlement, Proceeding, damages,
loss, claim, demand, or response, remedial or inspection cost or expense arising
under any Environmental Law or under the Occupational Safety and Health Act of
1970;

 

  (iii) financial responsibility under any Environmental Law for cleanup costs
or corrective action, including any cleanup, removal, containment, or other
remediation or response actions (“Cleanup”) required by any Environmental Law
(whether or not such Cleanup has been required or requested by any Governmental
or Regulatory Authority or any other Person) and for any natural resource
damages; or

 

  (iv) any other compliance, corrective, or remedial measure required under any
Environmental Law.

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

“Environmental Law” shall mean any Law, Order, or other requirement of law,
including any principle of common law, relating to the protection of human
health or the environment, or to the manufacture, use, transport, treatment,
storage, disposal, release, or threatened release of petroleum products,
asbestos, urea formaldehyde insulation, polychlorinated biphenyls or any
substance listed, classified or regulated as hazardous or toxic, or any similar
term, under such Environmental Law.

“GAAP” shall mean U.S. generally accepted accounting principles.

“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality, or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing, or other governmental or quasi-governmental authority.

 

2



--------------------------------------------------------------------------------

“Indebtedness” of any Person shall mean and include:

 

  (i) indebtedness for borrowed money or indebtedness issued or incurred in
substitution or exchange for indebtedness for borrowed money,

 

  (ii) amounts owing as deferred purchase price for property or services,
including all seller notes and “earn-out” payments,

 

  (iii) indebtedness evidenced by any note, bond, debenture, mortgage, or other
debt instrument or debt security,

 

  (iv) commitments or obligations by which such Person insures a creditor
against loss (including contingent reimbursement obligations with respect to
letters of credit),

 

  (v) indebtedness secured by a Lien on assets or properties of such Person,

 

  (vi) obligations or commitments to repay deposits or other amounts advanced by
and owing to third parties,

 

  (vii) obligations under any interest rate, currency, or other hedging
agreement,

 

  (viii) any obligation to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, which
such obligation is required to be treated as a capitalized lease under GAAP, or

 

  (ix) guarantees or other contingent liabilities (including so called
take-or-pay or keep-well agreements) with respect to any indebtedness,
obligation, claim, or liability of any other Person of a type described in
clauses (i) through (viii) above.

Indebtedness shall not, however, include accounts payable to trade creditors and
accrued expenses arising in the Ordinary Course of Business consistent with past
practice and shall not include the endorsement of negotiable instruments for
collection in the Ordinary Course of Business.

“Intellectual Property” shall mean any of the following:

 

  (i) U.S. and non-U.S. patents, and with respect to either, applications and
statutory invention registrations, including reissues, divisions, continuations,
continuations in part, extensions, and reexaminations thereof;

 

  (ii) registered and unregistered trademarks, service marks, and other indicia
of origin, pending trademark and service mark registration applications, and
intent-to-use registrations or similar reservations of marks;

 

  (iii) registered and unregistered copyrights and mask works, and applications
for registration of either;

 

3



--------------------------------------------------------------------------------

  (iv) Sites;

 

  (v) trade secrets and proprietary information not otherwise listed in
(i) through (iv) above, including unpatented inventions, invention disclosures,
moral and economic rights of authors and inventors (however denominated),
confidential information, technical data, customer lists, corporate and business
names, trade names, trade dress, brand names, know-how, show-how, formulae,
methods (whether or not patentable), designs, processes, procedures, technology,
source codes, object codes, computer Software programs, databases, data
collections and other proprietary information or material of any type, and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and

 

  (vi) any goodwill associated with any of the foregoing.

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

“Liability” shall mean, with respect to any Person, any liability or obligation
of such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Liens” shall mean liens, security interests, options, rights of first refusal,
claims, easements, mortgages, charges, indentures, deeds of trust, rights of
way, restrictions on the use of real property, encroachments, licenses to third
parties, leases to third parties, security agreements, or any other encumbrances
and other restrictions or limitations on use of real or personal property or
irregularities in title thereto.

“Material Adverse Change” or “Material Adverse Effect” shall mean:

 

  (i) when used with respect to Optiant, any materially adverse change in or
effect on the business, assets, liabilities, results of operation or condition
(financial or otherwise), or prospects of Optiant, taken as a whole, other than
changes or effects relating to general economic conditions, or general
conditions in the information technology infrastructure management services
industry, in each case that do not disproportionately affect Optiant, or

 

  (ii) when used with respect to NEWCO or Optiant, as the case may be, any
materially adverse change in or effect on (including any material delay) the
ability of NEWCO or Optiant, as the case may be, to substantially perform its
material obligations under this Agreement.

“Non-Customized Software” shall mean non-customized off-the-shelf software that:
(1) is so licensed solely in executable or object code form pursuant to a
nonexclusive, internal use software license, (2) is not incorporated into, or
used directly in the development, manufacturing or distribution of, the products
or services of Optiant, and (3) is generally available on standard terms for
less than $5,000.

 

4



--------------------------------------------------------------------------------

“Optiant Property” shall mean any real property and improvements owned
(directly, indirectly, or beneficially), leased, used, operated or occupied by
Optiant or its Subsidiaries.

“Order” shall mean any judgment, order, injunction, decree or writ of any
Governmental or Regulatory Authority or any arbitrator.

“Ordinary Course of Business” shall mean actions taken by a Person if such
actions:

 

  (i) are consistent in nature, scope, and magnitude with the past practices of
such Person and are taken in the ordinary course of the normal, day-to-day
operations of such Person; and

 

  (ii) are similar in nature, scope, and magnitude to actions customarily taken,
without any separate or special authorization, in the ordinary course of the
normal, day-to-day operations of other Persons that are in the same line of
business as such Person.

“Permitted Liens” shall mean (i) Liens reflected in the Balance Sheet,
(ii) Liens consisting of zoning or planning restrictions or regulations,
easements, Permits, restrictive covenants, encroachments and other restrictions
or limitations on the use of real property or irregularities in, or exceptions
to, title thereto which, individually or in the aggregate, do not materially
detract from the value of, or impair the use of, such property by Optiant or its
Subsidiaries, (iii) Liens for current taxes, assessments, or governmental
charges or levies not yet due and payable; (iv) mechanic’s, materialmen’s, and
similar liens, (v) liens arising under worker’s compensation, unemployment
insurance, social security, retirement, and similar legislation and (vi) liens
on goods in transit incurred pursuant to documentary letters of credit; provided
that, in the case of clauses (iv)-(vi), such Liens arise in the Ordinary Course
of Business of Optiant and are not material to Optiant.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an incorporated organization, any other form of legal entity, and a
Governmental or Regulatory Authority.

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, judicial, or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental or Regulatory Authority.

“Related Person” shall mean:

With respect to a particular individual:

 

  (i) each other member of such individual’s Family;

 

5



--------------------------------------------------------------------------------

  (ii) any Person that is directly or indirectly controlled by any one or more
members of such individual’s Family;

 

  (iii) any Person in which members of such individual’s Family hold
(individually or in the aggregate) a Material Interest; and

 

  (iv) any Person with respect to which one or more members of such individual’s
Family serves as a director, officer, partner, executor, or trustee (or in a
similar capacity).

With respect to a specified Person other than an individual:

 

  (i) any Person that directly or indirectly controls, is directly or indirectly
controlled by or is directly or indirectly under common control with such
specified Person;

 

  (ii) any Person that holds a Material Interest in such specified Person;

 

  (iii) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

 

  (iv) any Person in which such specified Person holds a Material Interest; and

 

  (v) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity).

For purposes of this definition,

 

  (i) “control” (including “controlling,” “controlled by,” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise, and shall
be construed as such term is used in the rules promulgated under the Securities
Act of 1933, as amended;

 

  (ii) the “Family” of an individual includes (A) the individual, (B) the
individual’s spouse, and (C) any other natural person who is related to the
individual or the individual’s spouse within the first degree and who resides
with such individual; and

 

  (iii) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
voting securities or other voting interests representing at least ten percent
(10%) of the outstanding voting power of a Person or equity securities or other
equity interests representing at least ten percent (10%) of the outstanding
equity securities or equity interests in a Person.

 

6



--------------------------------------------------------------------------------

“Sites” shall mean Internet domain names, applications, and reservations
therefor, uniform resource locators and the corresponding Internet sites.

“Software” means any computer program, operating system, applications system,
firmware, or Software of any nature, whether operational, under development or
inactive, including all object code, source code, technical manuals, user
manuals and other documentation therefor, whether in machine-readable form,
programming language, or any other language or symbols, and whether stored,
encoded, recorded, or written on disk, tape, film, memory device, paper, or
other media of any nature.

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether at the time stock of any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is owned by such Person directly or indirectly through one or
more Subsidiaries of such Person and (ii) any partnership, association, joint
venture, or other entity in which such Person directly or indirectly through one
or more Subsidiaries of such Person has more than a 50% equity interest.

“Taxes” shall mean all federal, state, local, municipal, county, foreign, and
other income, franchise, profits, gross receipts, capital gains, capital stock,
capital structure, transfer, sales, use, value added, ad valorem, occupation,
property, excise, severance, windfall profits, stamp, license, payroll, social
security, withholding, unemployment, disability, environmental (including taxes
under Code Section 59A), alternative minimum, and other taxes, assessments,
charges, duties, fees, levies, or other governmental charges in the nature of
taxes (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, additional amounts imposed by any Tax Authority (domestic or
foreign), penalties and interest. The term “Tax Authority” means any
governmental entity or any subdivision, agency, commission or authority thereof,
or any quasi-governmental or private body having jurisdiction over the
assessment, determination, collection or imposition of Taxes. The term “Tax
Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority with respect to Taxes
(including any attached schedules), including any information return, claim for
refund, amended return or declaration of estimated Taxes, including any
amendments thereto.

“Threatened” means, with respect to any claim, proceeding, dispute, action, or
other matter, that any demand or statement has been made (orally, in writing, or
by any electronic or other means) or notice has been given (orally, in writing,
or by any electronic or other means), or any other event has occurred or any
other circumstance exists, that a party is aware of and if known to exist would
lead a prudent person to conclude that a reasonable chance exists that such a
claim, proceeding, dispute, action, or other matter will be asserted, commenced,
taken, or otherwise pursued in the future.

“Working Capital” shall mean the current assets of an entity, less the current
liabilities of such entity, determined in accordance with GAAP and in a manner
consistent with the policies and principles used by such entity in connection
with the preparation of its financial statements, including its balance sheet.
Current assets shall include cash and cash equivalents, accounts

 

7



--------------------------------------------------------------------------------

receivable, prepaid expenses and other prepaid items, inventory, and other
current assets. Current liabilities shall include accounts payable and other
current liabilities and shall not include the current portion of long-term
Indebtedness of the entity. As applied to Optiant, the current liabilities shall
not include any Retained Liabilities and the current assets shall not include
any Excluded Assets, other than cash, cash equivalents, and short-term
investments.

1.2. Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below.

 

Defined Term

  

Section

Active Employees

   Section 7.1(a)

Agreed Claims

   Section 8.3(c)

Agreement

   Preamble

Allocation

   Section 2.5

Assets

   Section 2.1

Assignment and Assumption Agreement

   Section 2.5(a)(ii)

Assignment and Assumption of Lease

   Section 2.5(a)(iv)

Assignment of Rights

   Section 2.5(a)(v)

Assumed Liabilities

   Section 2.4(a)

Balance Sheet

   Section 3.6(a)

Balance Sheet Date

   Section 3.6(a)

Bill of Sale

   Section 2.5(a)(i)

Certificate

   Section 8.3(a)

Closing

   Section 2.6

Closing Balance Sheet

   Section 2.9(a)

Closing Date

   Section 2.6

Closing Financial Statements

   Section 2.9(a)

Closing Payment

   Section 2.6(c)

Confidential Information

   Section 6.1(d)

Contract

   Section 3.2(a)

Electronic Delivery

   Section 9.14

Employee Benefit Plans

   Section 3.20(a)

ERISA

   Section 3.20(a)

Estimated Closing Adjustment Amount

   Section 2.6(a)

Estimated Closing Date Cash

   Section 2.6(a)

Estimated Closing Date Working Capital

   Section 2.6(a)

Estimated Working Capital

   Section 2.3(b)

Excluded Assets

   Section 2.2

Final Closing Date Cash

   Section 2.6(a)

Final Closing Date Working Capital

   Section 2.6(a)

Final Working Capital Adjustment

   Section 2.7(a)

Hired Active Employees

   Section 7.1(b)(i)

Independent Accountant

   Section 2.9(c)

Indemnified Party

   Section 8.3(a)

Indemnifying Party

   Section 8.3(a)

IRS

   Section 2.5

 

8



--------------------------------------------------------------------------------

Defined Term

  

Section

Logility

   Preamble

Losses

   Section 8.2(a)

Multiemployer Plan

   Section 3.20(c)

NEWCO

   Preamble

NEWCO Indemnitee

   Section 8.2(a)

November 30 Working Capital

   Section 2.6(a)

Optiant

   Preamble

Optiant Contract

   Section 3.12(a)

Optiant Indemnitee

   Section 8.2(b)

Optiant Intellectual Property

Optiant Software

  

Section 3.16(a)

Section 3.16(i)

Party

   Preamble

Permit

   Section 3.24

Pre-Closing Periods

   Section 3.14(b)

Purchase Price

   Section 2.6(b)

Restricted Contracts

   Section 6.4

Retained Liabilities

   Section 2.3(b)

Shareholder

   Preamble

SVB Loan Payoff

   Section 2.6(a)

Territory

   Section 6.1(b)

VAR

   Section 3.18(b)

VEBAs

   Section 3.20(a)

WARN

   Section 3.19(l)

Warranty Claims

   Section 3.28

1.3. Construction. In this Agreement, unless the context otherwise requires:

(a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;

(b) words expressed in the singular number shall include the plural and vice
versa, words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(c) references to Sections, Exhibits, Schedules, and Recitals are references to
sections, exhibits, schedules, and recitals of this Agreement;

(d) reference to “day” or “days” are to calendar days;

(e) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated, or supplemented; and

 

9



--------------------------------------------------------------------------------

(f) “include,” “includes,” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import.

1.4. Schedules and Exhibits. The Schedules and Exhibits to this Agreement are
incorporated into and form an integral part of this Agreement. If an Exhibit is
a form of agreement, such agreement, when executed and delivered by the parties
thereto, shall constitute a document independent of this Agreement.

1.5. Knowledge. Where any representation or warranty contained in this Agreement
is expressly qualified by reference to the knowledge of Optiant, Optiant
confirms that it has made reasonable inquiry as to the matters that are the
subject of such representations and warranty.

2. SALE AND TRANSFER OF ASSETS; CLOSING.

2.1. Assets to Be Sold. Upon the terms and subject to the conditions set forth
in this Agreement, upon the execution and delivery of this Agreement by the
Parties, Optiant hereby sells, conveys, assigns, transfers, and delivers to
NEWCO, and NEWCO hereby purchases and acquires from Optiant, free and clear of
any Liens other than Permitted Liens, all of Optiant’s right, title, and
interest in and to the following property and assets, real, personal, or mixed,
tangible and intangible, of Optiant, of every kind and description, wherever
located (but excluding the Excluded Assets):

(i) all real property, including the real property described in Schedule 3.10;

(ii) all tangible personal property, including those items described in Schedule
3.9;

(iii) all inventory;

(iv) all accounts receivable;

(v) all Optiant Contracts except for those Optiant Contracts that are listed on
Schedule 2.2(vi); provided, however, that no Optiant Contract shall be deemed to
be assigned or otherwise transferred to NEWCO if such assignment or transfer
requires the consent of the other party or parties to such Optiant Contract
until such time as such consent or consents are obtained;

(vi) all Permits and all pending applications therefor or renewals thereof;

(vii) all data and records related to the operations of Optiant, including
client and customer lists and records, referral sources, research and
development reports and records, production reports and records, service and
warranty records, equipment logs, operating guides and manuals, financial and
accounting records, creative materials, advertising materials, promotional
materials, studies, reports, correspondence and other similar documents and
records and (subject to any federal, state,

 

10



--------------------------------------------------------------------------------

local, municipal, foreign, international, multinational or other constitution,
law, ordinance, principle of common law, code, regulation, statute or treaty)
copies of all personnel records and other records described in Section 2.2(vii)
of this Agreement; provided that both parties agree that reasonable mutual
access to the foregoing records in the Great Plains financial accounting system
will be provided for any proper purpose, including but not limited to confirming
the accuracy of the Closing Financial Statements and for the preparation of tax
filings;

(viii) all of the intangible rights and property of Optiant, including
Intellectual Property, going concern value, goodwill, telephone, facsimile, and
e-mail addresses and listings, and those items listed in Schedules 3.16(a) and
(b);

(ix) all insurance benefits, including rights and proceeds, arising from or
relating to the other categories of Assets or the Assumed Liabilities prior to
the Closing Date, unless expended in accordance with this Agreement;

(x) all claims of Optiant against third parties relating to the other categories
of Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent, including all such claims listed in Schedule 2.1(x); and

(xi) all rights of Optiant relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof that are not listed in Schedule
2.2(iv) and that are not excluded under Section 2.2(viii).

All of the property and assets to be transferred to NEWCO under this Agreement
are referred to collectively in this Agreement as the “Assets.”

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless NEWCO expressly assumes that Liability pursuant to Section 2.3(a)
of this Agreement.

2.2. Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, the following assets of Optiant
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated under this Agreement, are excluded from the Assets, and shall
remain the property of Optiant after the Closing:

(i) all cash, cash equivalents, and short-term investments;

(ii) all minute books, stock records, and corporate seals;

(iii) the shares of capital stock of Optiant held in treasury;

(iv) those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof listed in Schedule 2.2(iv);

(v) all insurance policies and rights thereunder (except to the extent specified
in Section 2.1(ix) and (x) of this Agreement);

 

11



--------------------------------------------------------------------------------

(vi) all of the Contracts to which Optiant is a party that are not listed in
Schedule 3.12(a) and all Optiant Contracts that are listed in Schedule 2.2(vi);

(vii) all personnel records and other records that Optiant are required by law
to retain in its possession;

(viii) all claims for refund of Taxes and other governmental charges of whatever
nature;

(ix) all rights in connection with, and assets of, the Employee Benefit Plans;

(x) all rights of Optiant under this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement and other assignments executed pursuant to Section 2.5
of this Agreement; and

(xi) the property and assets expressly designated in Schedule 2.2(xi).

2.3. Liabilities.

(a) Assumed Liabilities. On the Closing Date, NEWCO shall assume and agree to
discharge only the following Liabilities of Optiant (the “Assumed Liabilities”):

(i) except for the Liabilities set forth on Schedule 2.3(b)(i), any Liability
reflected on the Balance Sheet that remains unpaid at, and is not more than
ninety (90) days past due as of, the Closing Date;

(ii) except for the Liabilities set forth on Schedule 2.3(b)(i), any Liability
incurred by Optiant in the Ordinary Course of Business after the date of the
Balance Sheet and before the Closing Date that remains unpaid at and is not more
than ninety (90) days past due as of the Closing Date;

(iii) any Liability to Optiant’s customers incurred by Optiant in the Ordinary
Course of Business for nondelinquent orders outstanding as of the Closing Date
and listed on Schedule 2.3(a)(iii) (other than any Liability arising out of or
relating to a Breach that occurred prior to the Closing Date);

(iv) any Liability arising after the Closing Date under the Optiant Contracts
described in Schedule 3.12(a) (other than any Liability arising out of or
relating to a Breach that occurred prior to the Closing Date or pursuant to an
Optiant Contract listed on Schedule 2.2(vi)); and

(v) any Liability of Optiant described in Schedule 2.3(a)(v).

 

12



--------------------------------------------------------------------------------

(b) Liabilities Retained by Optiant. The Retained Liabilities shall remain the
sole responsibility of, and shall be retained, paid, performed, and discharged
solely by, Optiant. “Retained Liabilities” shall mean every Liability of Optiant
other than the Assumed Liabilities. Without limiting the foregoing, and for the
avoidance of doubt, Retained Liabilities shall include the following, unless
specifically defined as an Assumed Liability:

(i) those Liabilities listed on Schedule 2.3(b)(i):

(ii) any Liability arising out of or relating to products of Optiant to the
extent manufactured or sold prior to the Closing Date, other than to the extent
assumed under Section 2.3(a) of this Agreement;

(iii) any Liability under any Contract assumed by NEWCO pursuant to
Section 2.3(a) of this Agreement that arises after the Closing Date, but that
arises out of, or relates to, any Breach that occurred prior to the Closing
Date;

(iv) any Liability for Taxes, including (A) any Taxes arising as a result of
Optiant’s operation of its business or ownership of the Assets prior to the
Closing Date, (B) any Taxes that will arise as a result of the sale of the
Assets pursuant to this Agreement, and (C) any deferred Taxes of any nature;

(v) any Liability under any Contract not assumed by NEWCO under Section 2.3(a),
including any Liability arising out of, or relating to, Optiant’s credit
facilities or any security interest related thereto;

(vi) any Environmental, Health and Safety Liabilities arising out of or relating
to the operation of Optiant’s business or Optiant’s leasing, ownership, or
operation of real property;

(vii) except as described in Schedule 2.3(a)(v), any Liability under the
Employee Benefit Plans or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, pension benefits, employee stock option or
profit-sharing plans, health care plans or benefits or any other employee plans
or benefits of any kind for Optiant’s employees or former employees or both
arising prior to the Closing Date or arising out of employment with Optiant;

(viii) except as described in Schedule 2.3(a)(v), any Liability under any
employment, severance, retention, or termination agreement with any employee of
Optiant or any Related Persons of Optiant arising out of employment with
Optiant;

(ix) any Liability arising out of, or relating to, any Optiant employee
grievance concerning Optiant whether or not the affected employees are hired by
NEWCO;

(x) any Liability of Optiant to any Shareholder;

(xi) any Liability arising on or prior to the Closing Date to indemnify,
reimburse, or advance amounts to any officer, director, employee, or agent of
Optiant;

 

13



--------------------------------------------------------------------------------

(xii) any Liability to distribute to any of Optiant’s shareholders or otherwise
to apply all or any part of the consideration received under this Agreement;

(xiii) any Liability arising out of any Proceeding pending against Optiant as of
the Closing Date;

(xiv) any Liability arising out of, or resulting from, Optiant’s compliance or
noncompliance with any Law or Order of any Governmental or Regulatory Authority,
including any obligation that may be imposed upon NEWCO as a result of the
failure of Optiant to comply with any bulk sales, bulk transfer, fraudulent
conveyance, or similar Law of any jurisdiction that may be applicable to some or
all of the transactions contemplated by this Agreement;

(xv) any Liability of Optiant under this Agreement or any other document
executed in connection with the transactions contemplated by this Agreement;

(xvi) any Liability arising out of, or related to, Optiant’s infringement, or
alleged infringement, of any Intellectual Property of any other Person; and

(xvii) any Liability of Optiant based upon Optiant’s acts or omissions occurring
after the Closing Date.

2.4. Closing. The purchase and sale provided for in this Agreement (the
“Closing”) shall take place at the time of the execution and delivery of this
Agreement, and shall be effective the date set forth in the preamble to this
Agreement (the “Closing Date”).

2.5. Closing Obligations Other than Closing Payments. In addition to any other
documents delivered under other provisions of this Agreement, at the Closing:

(a) Deliveries of Optiant and the Shareholders. Optiant has delivered to NEWCO
and, to the extent Optiant is a party thereto, has executed:

(i) a bill of sale for all of the Assets that are tangible personal property in
the form of Exhibit 2.5(a)(i) (the “Bill of Sale”) executed by Optiant;

(ii) an assignment of all of the Assumed Liabilities in the form of Exhibit
2.5(a)(ii), which assignment shall also contain NEWCO’s undertaking and
assumption of the Assumed Liabilities (the “Assignment and Assumption
Agreement”) executed by Optiant;

(iii) assignments of all of Optiant Intellectual Property Assets and separate
assignments of all registered marks, patents and copyrights in the forms
included in Exhibit 2.5(a)(iii) executed by Optiant;

(iv) assignment of Optiant’s rights and obligations under its lease of office
space in the form of Exhibit 2.5(a)(iv) executed by Optiant and NEWCO
(“Assignment and Assumption of Lease”);

 

14



--------------------------------------------------------------------------------

(v) assignments of all of Optiant’s rights with respect to all confidentiality
agreements, intellectual property assignments, nonsolicitation agreements,
noncompetition agreements, and similar agreements and covenants that had been
executed in favor of Optiant by current or former employees, independent
contractors, officers and directors of Optiant in the form of Exhibit 2.5(a)(v),
executed by Optiant (“Assignment of Rights”);

(vi) such other deeds, bills of sale, assignments, certificates of title,
documents, and other instruments of transfer and conveyance as deemed necessary
by NEWCO, each in form and substance satisfactory to NEWCO and its legal counsel
and executed by Optiant;

(vii) employment agreements executed by such employees as have been mutually
agreed, in form and substance mutually acceptable to such employees and NEWCO;

(viii) consulting agreements executed by such independent contractors as have
been mutually agreed, in form and substance mutually acceptable to such
independent contractors and NEWCO;

(ix) a certificate of the Secretary of Optiant: (A) certifying, as complete and
accurate as of the Closing, attached copies of the bylaws, or other appropriate
organizational documents, of Optiant, (B) certifying and attaching all requisite
resolutions or actions of Optiant’s board of directors and shareholders
approving the execution and delivery of this Agreement, the consummation of the
transactions contemplated by this Agreement, and the change of name of Optiant,
and (C) certifying to the incumbency and signatures of the officers of Optiant
executing this Agreement and any other document relating to the transactions
contemplated by this Agreement;

(x) copies of Optiant’s certificate of incorporation as in effect on the Closing
Date, including all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation;

(xi) a certificate from the Secretary of State or other appropriate official of
its jurisdiction of incorporation to the effect that Optiant is in good standing
or subsisting;

(xii) the opinion of Optiant’s legal counsel, in the form of Exhibit
2.5(a)(xii).

(b) Deliveries of NEWCO. NEWCO has delivered to Optiant and the Shareholders, as
the case may be and, to the extent NEWCO is a party thereto, has executed:

(i) the Assignment and Assumption Agreement executed by NEWCO;

(ii) the Assignment and Assumption of Lease executed by NEWCO;

 

15



--------------------------------------------------------------------------------

(iii) the Assignment of Rights executed by NEWCO;

(iv) employment agreements with such employees as have been mutually agreed, in
form and substance mutually acceptable to such employees and NEWCO;

(v) consulting agreements with such independent contractors as have been
mutually agreed, in form and substance mutually acceptable to such independent
contractors and NEWCO;

(vi) a certificate of the Secretary of NEWCO certifying, as complete and
accurate as of the Closing, attached copies of the bylaws of NEWCO and
certifying and attaching all requisite resolutions or actions of NEWCO’s board
of directors approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement and certifying
to the incumbency and signatures of the officers of NEWCO executing this
Agreement and any other document relating to the transactions contemplated by
this Agreement; and

(vii) copies of NEWCO’s articles of incorporation as in effect on the Closing
Date, including all amendments thereto, certified by the Secretary of State or
other appropriate official of its jurisdiction of incorporation.

2.6. Consideration for the Assets.

(a) Certain Definitions. The following terms are used in Sections 2.6, 2.7 and
2.8 of this Agreement:

(i) “Closing Payment” shall mean the amount paid by NEWCO to Optiant at Closing
as determined in accordance with Section 2.6(c) of this Agreement.

(ii) “Estimated Closing Adjustment Amount” shall mean the difference of (i) the
Estimated Closing Date Working Capital amount less (ii) the November 30 Working
Capital amount, which may be a positive or negative amount.

(iii) “Estimated Closing Date Cash” shall mean cash, cash equivalents, and
short-term investments of Optiant as of the Closing Date as estimated by the
Parties, which estimated amount is equal to $319,528.

(iv) “Estimated Closing Date Working Capital” shall mean Working Capital of
Optiant as of the Closing Date as estimated by the Parties, which estimated
amount is equal to $22,615.

(v) “Final Closing Date Cash” shall mean cash, cash equivalents, and short-term
investments of Optiant as of the Closing Date as determined in accordance with
Sections 2.7 and 2.8 of this Agreement.

 

16



--------------------------------------------------------------------------------

(vi) “Final Closing Date Working Capital” shall mean Working Capital of Optiant
as of the Closing Date, as determined in accordance with Sections 2.7 and 2.8 of
this Agreement.

(vii) “Final Working Capital Adjustment” shall mean the amount determined in
accordance with Section 2.7(a) of this Agreement.

(viii) “November 30 Working Capital” shall mean the Working Capital of Optiant
as of November 30, 2009, which the Parties have agreed is equal to $-49,707.

(ix) “SVB Loan Payoff” shall mean $250,952.66, which is the amount outstanding
on the Closing Date under the Loan and Security Agreement between Optiant and
Silicon Valley Bank dated September 5, 2008, as amended March 16, 2009.

(b) Purchase Price. The consideration for the Assets (the “Purchase Price”)
shall be:

(i) Three Million Five Hundred Thousand Dollars ($3,500,000), adjusted by adding
(x) Final Closing Date Working Capital, subtracting (y) November 30 Working
Capital, and subtracting (z) Final Closing Date Cash; and

(ii) the assumption of the Assumed Liabilities.

(c) Payments at Closing. The Parties have mutually determined and agreed that
payments made by NEWCO at the Closing shall be based upon estimated Working
Capital of Optiant, and estimated levels of cash, cash equivalents, and
short-term investments of Optiant, all estimated as of the Closing Date.
Accordingly, at the Closing, NEWCO has made aggregate payments to Optiant or on
Optiant’s behalf equal to the Three Million Five Hundred Thousand Dollars
($3,500,000), adjusted by adding (x) Estimated Closing Date Working Capital
(which is $22,615), subtracting (y) November 30 Working Capital (which is
$-49,706), and subtracting (z) Estimated Closing Date Cash (which is $319,528)
(the “Closing Payment”). The Closing Payment accordingly is equal to $3,252,793.
The Closing Payment is being disbursed as follows:

(i) an amount equal to the Closing Payment reduced by the SVB Loan Payoff, by
wire transfer to the account specified on Schedule 2.6(c)(i);

(ii) an amount equal to the SVB Loan Payoff on behalf of Optiant, by wire
transfer to the account specified on Schedule 2.6(c)(ii);

2.7. Calculation and Payment of any Adjustment Amount. Upon completion of the
Closing Financial Statements described in Section 2.8 of this Agreement, the
Parties shall determine Final Closing Date Working Capital and Final Closing
Date Cash in order to determine the Final Working Capital Adjustment (defined
below). The Final Working Capital Adjustment shall be paid in accordance with
Section 2.7(b) of this Agreement.

(a) Calculation of Adjustment Amount. The adjustment to the Closing Payment
shall be equal to the sum of:

(i) Final Closing Date Working Capital less Estimated Closing Date Working
Capital (which is $22,615), resulting in a positive or negative amount; and

 

17



--------------------------------------------------------------------------------

(ii) Estimated Closing Date Cash (which is $319,528) less Final Closing Date
Cash, resulting in a positive or negative amount.

The sum of Section 2.7(a)(i) and (ii) is referred to as the “Final Working
Capital Adjustment.” The Final Working Capital Adjustment can be a positive or a
negative amount.

(b) Payment of the Final Working Capital Adjustment. If the Final Working
Capital Adjustment is a positive number, NEWCO shall pay the Final Working
Capital Adjustment by wire transfer to the account specified on Schedule
2.6(c)(i). If the Final Working Capital Adjustment is a negative number, Optiant
shall pay the Final Working Capital Adjustment to NEWCO by wire transfer to the
account to be specified by NEWCO by notice to Optiant. If zero, then no payment
shall be made. Within three (3) Business Days after the calculation of the Final
Working Capital Adjustment becomes binding and conclusive on the Parties
pursuant to Section 2.8 of this Agreement, Optiant or NEWCO, as the case may be,
shall make the wire transfer payment provided for in this Section 2.7.

2.8. Adjustment Procedure.

(a) NEWCO shall prepare financial statements (“Closing Financial Statements”) of
Optiant as of the Closing Date and for the period from the date of the Balance
Sheet through the Closing Date in accordance with GAAP, including among other
things a balance sheet (the “Closing Balance Sheet”). To the extent possible,
the Closing Financial; Statements shall be prepared in a manner consistent with
the preparation of Optiant’s financial statements from November 30, 2009;
provided that, to the extent such consistency is not possible due to GAAP,
appropriate changes shall be made to November 30 Working Capital to ensure that
the Final Closing Date Working Capital and November 30 Working Capital are
prepared and calculated in the same manner. NEWCO shall then use the Closing
Balance Sheet to determine the Working Capital of Optiant as of the Closing Date
(the “Final Closing Date Working Capital”) and the cash, cash equivalents, and
short-term investments of Optiant as of the Closing Date (the “Final Closing
Date Cash”), and thereby determine the Final Working Capital Adjustment. NEWCO
shall deliver to Optiant the Closing Financial Statements and its determination
of Final Closing Date Working Capital, Final Closing Date Cash and Final Working
Capital Adjustment and working papers utilized to determine the Final Working
Capital Adjustment within sixty (60) days following the Closing Date.

(b) If, within thirty (30) days following delivery of the Closing Financial
Statements and the Final Closing Date Working Capital, Final Closing Date Cash
and Final Working Capital Adjustment calculations, Optiant has not given NEWCO
written notice of its objection as to such calculation (which notice shall state
the basis of Optiant’s objection), then the Final Working Capital Adjustment
calculated by NEWCO shall be binding and conclusive on the Parties and shall be
used in computing the amount payable under Section 2.7(b) of this Agreement to
reconcile the Closing Payment to the Purchase Price.

 

18



--------------------------------------------------------------------------------

(c) If Optiant duly gives NEWCO such notice of objection, and if Optiant and
NEWCO fail to resolve the issues outstanding with respect to the Closing
Financial Statements and the calculation of the Final Working Capital Adjustment
within thirty (30) days of NEWCO’s receipt of such objection notice, then
Optiant and NEWCO shall submit the issues remaining in dispute to a certified
public accountant employed by one of the four largest national accounting firms
with whom no Party has had a business relationship during the three-year period
preceding the Closing Date, or if no such accountant is reasonably available,
then to a certified public accountant acceptable to all Parties (the
“Independent Accountant”) for resolution applying the principles, policies, and
practices referred to in Section 2.8(a) of this Agreement. If issues are
submitted to the Independent Accountant for resolution, then:

(i) Optiant and NEWCO shall furnish or cause to be furnished to the Independent
Accountant such work papers and other documents and information relating to the
disputed issues as the Independent Accountant may request and are available to
that Party or its agents and shall be afforded the opportunity to present to the
Independent Accountant any material relating to the disputed issues and to
discuss the issues with the Independent Accountant;

(ii) the determination by the Independent Accountant, as set forth in a notice
to be delivered to both Optiant and NEWCO within sixty (60) days of the
submission to the Independent Accountant of the issues remaining in dispute,
shall be final, binding, and conclusive on the Parties and shall be used in the
calculation of the Final Working Capital Adjustment; and

(iii) Optiant and NEWCO will each bear fifty percent (50%) of the fees and costs
of the Independent Accountant for such determination.

2.9. Allocation. Schedule 2.9 contains an allocation of the Purchase Price
prepared by NEWCO as a good faith estimate of the final Allocation of the
Purchase Price (and all other capitalizable costs) among the Assets in
accordance with Code §1060 and the Treasury regulations thereunder (and any
similar provision of state, local or foreign law, as appropriate) (the
“Allocation”). NEWCO shall, within ninety (90) days after the Closing Date,
prepare a final Allocation and shall deliver such Allocation to Optiant (subject
to delay to the extent required due to the procedures set forth in Section 2.8
of this Agreement). After the Closing, the Parties shall make consistent use of
the Allocation (as so finalized), fair market value, and useful lives specified
in Schedule 2.9 for all Tax purposes and in all filings, declarations, and
reports with the Internal Revenue Service (“IRS”) in respect thereof, including
the reports required to be filed under Section 1060 of the Code. NEWCO shall
prepare and deliver IRS Form 8594 to Optiant within ninety (90) days after the
Closing Date to be filed with the IRS (subject to delay to the extent required
due to the procedures set forth in Section 2.8 of this Agreement). In any
Proceeding related to the determination of any Tax, neither NEWCO nor Optiant
nor the Shareholders shall contend or represent that the Allocation (as so
finalized) is not a correct allocation.

 

19



--------------------------------------------------------------------------------

3. REPRESENTATIONS OF OPTIANT. As an inducement to NEWCO to enter into this
Agreement, Optiant represents, warrants, and agrees as follows:

3.1. Authority and Enforceability. Optiant has the corporate power and authority
to execute and deliver this Agreement and the other instruments and agreements
to be executed and delivered by Optiant as contemplated hereby. Optiant has the
corporate power and authority to consummate the transactions contemplated hereby
and by the other instruments and agreements executed and delivered or to be
executed and delivered by Optiant as contemplated hereby, including the sale,
assignment, transfer, and conveyance of the Assets pursuant to this Agreement.
The execution, delivery, and performance of this Agreement, and all other
instruments and agreements executed and delivered or to be executed and
delivered by Optiant as contemplated hereby, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by the
Board of Directors and shareholders of Optiant. No other corporate or
shareholder action on the part of Optiant or its shareholders is necessary to
authorize Optiant’s execution, delivery, and performance of this Agreement and
such other instruments and agreements and the consummation of the transactions
contemplated hereby and thereby. This Agreement and all other instruments and
agreements executed and delivered or to be executed and delivered by Optiant as
contemplated hereby, when delivered in accordance with the terms hereof,
assuming the due execution and delivery of this Agreement and each such other
document by the other parties thereto, shall have been duly executed and
delivered by Optiant and shall be valid and binding obligations of Optiant,
enforceable against Optiant in accordance with their terms, except to the extent
that their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.

3.2. Consents and Approvals; No Violations.

(a) Other than as set forth on Schedule 3.2(a), the execution and delivery of
this Agreement by Optiant do not, the execution and delivery by Optiant of the
other instruments and agreements executed and delivered or to be executed and
delivered by Optiant as contemplated hereby will not, and the consummation by
Optiant of the transactions contemplated hereby and thereby will not, result in
a violation or breach of, conflict with, constitute (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
cancellation, payment or acceleration) under, or result in the creation of any
Lien upon any of the properties or assets of NEWCO under:

(i) any provision of the certificate of incorporation or bylaws of Optiant or
any of its Subsidiaries;

(ii) subject to obtaining and making any of the approvals, consents, notices,
and filings referred to in Section 3.2(b) of this Agreement, any Law or Order
applicable to Optiant or any of its Subsidiaries or by which any of their
respective properties or assets may be bound; and

(iii) any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, guarantee, license, franchise, permit, agreement, understanding
arrangement, contract, commitment, lease, franchise agreement or other
instrument or obligation (whether oral or written) (each, including all
amendments thereto, a “Contract”) to which Optiant, or any of its Subsidiaries,
is a party, or by which they or any of their respective properties or assets is
bound.

 

20



--------------------------------------------------------------------------------

(b) Except for such filings and approvals as are set forth on Schedule 3.2(b),
no consent, approval, or action of, filing with, or notice to any Governmental
or Regulatory Authority or private third party is necessary or required under
any of the terms, conditions, or provisions of any Law or Order applicable to
Optiant, or any of its Subsidiaries, or by which any of their respective
properties or assets may be bound, any Contract to which Optiant, or any of its
Subsidiaries, is a party or by which any of them or any of their respective
assets or properties may be bound, for the execution and delivery of this
Agreement by Optiant, the performance by Optiant of its obligations under this
Agreement, or the consummation of the transactions contemplated by this
Agreement.

3.3. Existence and Good Standing of Optiant. Optiant is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it was formed and organized. Optiant has all requisite
corporate power and authority to own its property and to carry on its business
as now being conducted. Optiant is duly qualified to do business and is in good
standing in each jurisdiction in which the character or location of the
properties owned, leased or operated by Optiant or the nature of the business
conducted by Optiant makes such qualification necessary.

3.4. Capital Stock.

(a) Optiant has an authorized capitalization consisting of

(i) 12,000,000 shares of common stock, $0.001 par value, of which 2,169,077
shares are issued and outstanding and 9,830,923 shares are authorized but
unissued; and

(ii) 7,186,041 shares of Series 1 Convertible Preferred Stock, $0.001 par value,
of which 6,663,415 shares are issued and outstanding and 522,626 shares are
authorized but unissued.

(b) All such outstanding shares of capital stock have been duly authorized and
validly issued, are fully paid and nonassessable, and are not subject to, nor
were they issued in violation of, any preemptive rights.

(c) Except as described above, no shares of capital stock of Optiant are
authorized, issued, outstanding, or reserved for issuance. Other than as set
forth on Schedule 3.4(c), there are no outstanding or authorized options,
warrants, rights, subscriptions, claims of any character, relating to the
capital stock of, or other equity or voting interest in, Optiant; convertible or
exchangeable securities issued by Optiant; or other agreements, obligations,
commitments, contingent or otherwise, relating to the capital stock of, or other
equity or voting interest in, Optiant, pursuant to which Optiant or any of its
Subsidiaries is or may become obligated to issue, deliver, or sell, or cause to
be issued, delivered, or sold, shares of common stock, any other shares of the
capital stock of, or other equity or voting interest in, Optiant or any
securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any shares of the capital stock of, or other equity or
voting interest in, Optiant.

(d) There are no outstanding or authorized stock appreciation, phantom stock,
profit participation, or similar rights with respect to the capital stock of, or
other equity or voting interest in, Optiant. Neither Optiant nor any of its
Subsidiaries has any

 

21



--------------------------------------------------------------------------------

authorized or outstanding bonds, debentures, notes, or other Indebtedness the
holders of which have the right to vote (or convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire securities having the right
to vote) with the shareholders of Optiant on any matter. There are no Contracts
to which Optiant or any of its Subsidiaries is a party or by which they are
bound to:

(i) repurchase, redeem or otherwise acquire any shares of capital stock of, or
other equity or voting interest in, Optiant or any other Person; or

(ii) vote or dispose of any shares of capital stock of, or other equity or
voting interest in, Optiant.

(e) Except as set forth on Schedule 3.4(e), there are no outstanding proxies and
no voting agreements with respect to any shares of capital stock of, or other
equity or voting interest in, Optiant.

3.5. Subsidiaries and Investments. Optiant has no Subsidiaries.

3.6. Financial Statements; Accounts Receivable; Working Capital.

(a) Optiant has furnished NEWCO with:

(i) the unaudited balance sheet (the “Balance Sheet”) of Optiant as of
November 30, 2009 (the “Balance Sheet Date”), and the related unaudited
operating statements and statement of cash flows for the 11 months then ended;

(ii) the unaudited balance sheet of Optiant as of December 31, 2008, and the
related unaudited monthly and quarterly operating statements and statement of
cash flows for the year then ended;

(iii) the audited balance sheet of Optiant as of December 31, 2007, and the
related audited statement of operations, shareholders’ equity, and cash flows
for the year then ended, all certified by Optiant’s independent auditor; and

(iv) the audited balance sheet of Optiant as of December 31, 2006, and the
related audited statement of operations, shareholders’ equity, and cash flows
for the year then ended, all certified by Optiant’s independent auditor.

The financial statements referred to in this Section 3.6(a), including the
footnotes thereto, except as described therein, have been prepared in accordance
with GAAP consistently applied throughout the periods indicated.

(b) The Balance Sheet and such other balance sheets of Optiant referred to in
Section 3.6(a) of this Agreement fairly present the financial condition of
Optiant at the respective dates thereof and the related statements of
operations, shareholders’ equity and cash flows fairly present the results of
the operations and cash flows of Optiant and the changes in its financial
condition for the periods indicated.

 

22



--------------------------------------------------------------------------------

(c) All of Optiant’s accounts and notes receivable as at the Closing Date:

(i) have arisen from bona fide sales transactions in the Ordinary Course of
Business;

(ii) are carried at values determined in accordance with GAAP consistently
applied;

(iii) are legal, valid, and binding obligations of the respective debtors; and

(iv) shall be good, valid and collectible, except to the extent of the reserves
taken into account in the determination of the Estimated Closing Date Working
Capital and the Final Closing Date Working Capital.

Except as set forth on Schedule 3.6(c)(iv), no person has any Lien on, valid
set-off against, or counterclaim against any of Optiant’s or its Subsidiaries’
accounts or notes receivable. No request or Contract for any deduction or
discount has been made or is contemplated with respect to any of Optiant’s or
its Subsidiaries’ accounts or notes receivable. There has been no material
adverse change since the Balance Sheet Date in the amount of accounts and notes
receivable of Optiant or its Subsidiaries or the allowances or reserves with
respect thereto, or accounts payable of Optiant or its Subsidiaries, from that
reflected in the Balance Sheet.

(d) Optiant maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls to
ensure that:

(i) transactions are executed only with management’s authorization;

(ii) access to Optiant’s assets is permitted only in accordance with
management’s authorization;

(iii) the reporting of the assets of Optiant and its Subsidiaries is compared
with existing assets at regular intervals; and

(iv) accounts, notes, and other receivables and inventory are recorded
accurately, and proper and adequate procedures are implemented to effect the
collection thereof on a current and timely basis.

3.7. Liabilities. Except as set forth on Schedule 3.7, neither Optiant nor any
of its Subsidiaries has any claims, obligations, liabilities, or Indebtedness,
whether absolute, accrued, contingent or otherwise, except for (i) claims,
obligations, liabilities or Indebtedness set forth in the Balance Sheet or
specifically disclosed in the footnotes thereto, (ii) Liabilities incurred
subsequent to the Balance Sheet Date in the Ordinary Course of Business and
(iii) contractual and other Liabilities incurred in the Ordinary Course of
Business which are not required by GAAP to be reflected on the Balance Sheet.

 

23



--------------------------------------------------------------------------------

3.8. Books and Records. The respective minute books of Optiant and its
Subsidiaries, as previously made available to NEWCO and its representatives,
contain accurate records of all meetings of, and corporate action taken by
(including action taken by written consent), the respective shareholders and
Boards of Directors of Optiant and each Subsidiary.

3.9. Title to Personal Properties. Except as set forth on Schedule 3.9, Optiant
or one of its Subsidiaries has good title to or, in the case of leased assets, a
valid leasehold interest in, free and clear of all Liens, except for Permitted
Liens, all of the tangible and intangible personal property and assets reflected
in the Balance Sheet or thereafter acquired, except for properties and assets
disposed of in the Ordinary Course of Business, consistent with past practice,
since the date of the Balance Sheet. Optiant and its Subsidiaries own or have
the exclusive right to use all of the tangible personal properties and assets
necessary for the conduct of their business as currently conducted. All of the
tangible personal property used in the business of Optiant and its Subsidiaries
is in good operating condition and repair, ordinary wear and tear excepted, and
is adequate and suitable for the purposes for which it is presently being used.

3.10. Owned Real Property. No real property is currently owned, nor has any real
property been ever owned, in whole or in part by Optiant or any of its
Subsidiaries.

3.11. Leased Real Property. Schedule 3.11 contains an accurate and complete list
and description of the material terms of all real property leases, subleases,
and other occupancy agreements to which Optiant or any of its Subsidiaries is a
party (as lessee or lessor) or holds an interest. Optiant or one of its
Subsidiaries has valid leasehold interests in all leased real property described
in each lease set forth on Schedule 3.11 (or required to be set forth on
Schedule 3.11), free and clear of any and all Liens, except for Permitted Liens.
Each lease set forth on Schedule 3.11 (or required to be set forth on Schedule
3.11) is in full force and effect; all rents and additional rents due to date on
each such lease have been paid; in each case, the lessee has been in peaceable
possession since the commencement of the original term of such lease and is not
in default thereunder and no waiver, indulgence or postponement of the lessee’s
obligations thereunder has been granted by the lessor; and there exists no
default or event, occurrence, condition or act (including the purchase of the
Assets pursuant to this Agreement) that, with the giving of notice, the lapse of
time, or the happening of any further event or condition, would become a default
under such lease. Neither Optiant nor any of its Subsidiaries has violated any
of the terms or conditions under any such lease, and to the knowledge of
Optiant, all of the covenants to be performed by any other party under any such
lease have been fully performed. No condemnation Proceeding is pending or, to
the knowledge of Optiant, threatened that would preclude or impair the use of
any such leased real property by Optiant or such Subsidiary for the purposes for
which it is currently used.

3.12. Material Contracts.

(a) Schedule 3.12(a) sets forth an accurate and complete list of the following
Contracts to which Optiant or any of its Subsidiaries is a party or by which any
of them are bound and which are included in the Assets (each, an “Optiant
Contract”):

(i) all Contracts that contain restrictions with respect to payment of dividends
or any other distribution in respect of the capital stock or other equity
interests of Optiant or any of its Subsidiaries;

 

24



--------------------------------------------------------------------------------

(ii) all Contracts relating to capital expenditures or other purchases of
material, supplies, equipment, or other assets or properties (other than
purchase orders for inventory or supplies in the Ordinary Course of Business) in
excess of $10,000 individually;

(iii) all Contracts involving a loan (other than accounts receivable from trade
debtors in the Ordinary Course of Business) or advance to (other than travel and
entertainment allowances to the employees of Optiant and any of its Subsidiaries
extended in the Ordinary Course of Business), or investment in, any Person or
any Contract relating to the making of any such loan, advance, or investment;

(iv) all Contracts involving Indebtedness of Optiant or any of its Subsidiaries;

(v) all Contracts (including so called take-or-pay or keep-well agreements)
under which any Person (other than Optiant or any of its Subsidiaries) has
directly or indirectly guaranteed Indebtedness of Optiant or any of its
Subsidiaries;

(vi) all Contracts granting or evidencing a Lien on any properties or assets of
Optiant or any of its Subsidiaries, other than a Permitted Lien;

(vii) all management service, consulting, financial advisory, or any other
similar type Contracts and any Contracts with any investment or commercial bank;

(viii) all Contracts limiting the ability of Optiant or any of its Subsidiaries
to engage in any line of business or to compete with any Person;

(ix) all Contracts (other than this Agreement and any agreement or instrument
entered into pursuant to or in connection with this Agreement) with (A) any
Related Person of Optiant or (B) any current or former officer or director of
Optiant or any of its Subsidiaries;

(x) all Contracts (including letters of intent) involving the disposition or
acquisition or the future disposition or acquisition of material assets or
properties, or any merger, consolidation, or similar business combination
transaction, whether or not enforceable;

(xi) all Contracts involving any joint venture, partnership, strategic alliance,
shareholders’ agreement, co-marketing, co-promotion, co-packaging, joint
development, distribution or similar arrangement;

(xii) all Contracts involving any material resolution or settlement of any
actual or threatened litigation, arbitration, claim or other dispute;

 

25



--------------------------------------------------------------------------------

(xiii) all Contracts involving a standstill, or similar arrangement;

(xiv) all Contracts involving leases or subleases of personal property,
including capital leases, to which Optiant or any of its Subsidiaries is a party
(as lessee or lessor);

(xv) all Contracts that are material to Optiant and contain a “change in
control” or similar provision or require the consent of the other party to
assign;

(xvi) all Contracts including an indemnity by Optiant for or against costs
relating to infringement of any of Optiant Intellectual Property;

(xvii) all network interconnection Contracts;

(xviii) all Contracts involving $1,000 in any 12-month period that are not
cancelable by Optiant or any of its Subsidiaries without penalty on thirty
(30) days’ notice or less; or

(xix) all other Contracts that are material to the business of Optiant and its
Subsidiaries taken as a whole.

(b) Except as set forth on Schedule 3.12(b), each Contract set forth on Schedule
3.12(a) is in full force and effect and there exists no (i) default or event of
default by Optiant or any of its Subsidiaries or, to the knowledge of Optiant,
any other party to any such contract with respect to any material term or
provision of any such Contract or (ii) event, occurrence, condition, or act
(including the consummation of the transactions contemplated hereby) that, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default by Optiant or any of its
Subsidiaries or, to the knowledge of Optiant, any other party thereto, with
respect to any material term or provision of any such Contract. Neither Optiant
nor any Subsidiary has violated any of the material terms or conditions of any
contract or agreement set forth on Schedule 3.12(a) (or required to be set forth
on Schedule 3.12(a)) and, to the knowledge of Optiant all of the covenants to be
performed by any other party thereto have been fully performed in all material
respects. Optiant has delivered to NEWCO true and complete copies, including all
amendments, of each Contract set forth on Schedule 3.12(a).

3.13. Litigation. Except as set forth on Schedule 3.13, there is no Proceeding
by (or to the knowledge of Optiant any investigation by) any Governmental or
Regulatory Authority or any other Person pending, or, to the knowledge of
Optiant, threatened, against or affecting the Assets or Optiant or any of its
Subsidiaries, or any of their properties, assets or rights. Neither Optiant nor
any of its Subsidiaries knows of any valid basis for any such Proceeding. Except
as set forth on Schedule 3.13, neither Optiant nor any of its Subsidiaries is
subject to any Order.

3.14. Taxes.

(a) Tax Returns. Except as set forth in Schedule 3.14(a), Optiant has timely
filed or caused to be timely filed with the appropriate taxing authorities all
Tax Returns that are required to be filed by, or with respect to, Optiant or any
of its Subsidiaries on or prior to the Closing Date. The filed Tax Returns have
accurately reflected and will accurately reflect all Taxes of Optiant for the
periods covered thereby.

 

26



--------------------------------------------------------------------------------

(b) Payment of Taxes. Except as set forth in Schedule 3.14(b), all Taxes of
Optiant for all taxable years or periods that end on or before the Closing Date
and, with respect to any taxable year or period beginning before and ending
after the Closing Date, the portion of such taxable year or period ending on and
including the Closing Date (“Pre-Closing Periods”) have been timely paid or
accrued and adequately disclosed and fully provided for on the books and records
of Optiant in accordance with GAAP applied on a consistent basis, whether or not
shown on any Tax Return, and Optiant and its Subsidiaries have complied in all
material respects with all applicable tax laws and agreements.

(c) Other Tax Matters.

(i) Except as set forth on Schedule 3.14(c)(i), neither Optiant nor any of its
Subsidiaries has been the subject of an audit or other examination of Taxes by
the tax authorities of any nation, state, or locality (and no such audit is
pending or, to Optiant’s knowledge, contemplated), nor has Optiant or any of its
Subsidiaries received any notices from any taxing authority relating to any
issue that could reasonably be expected to adversely affect the Tax liability of
Optiant or any of its Subsidiaries.

(ii) Except as set forth on Schedule 3.14(c)(ii), neither Optiant nor any of its
Subsidiaries, as of the Closing Date, (A) has entered into an agreement or
waiver or been requested to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of Optiant
or any of its Subsidiaries, (B) is presently contesting the Tax liability of
Optiant or any of its Subsidiaries before any court, tribunal or agency, (C) has
granted a power-of-attorney relating to Tax matters to any person or (D) has
applied for or received a ruling or determination from a taxing authority
regarding a past or prospective transaction of Optiant.

(iii) Neither Optiant nor any of its Subsidiaries has been included in any
“consolidated,” “unitary” or “combined” Tax Return provided for under the law of
the United States, any non-U.S. jurisdiction or any state or locality with
respect to Taxes for any taxable period for which the statute of limitations has
not expired.

(iv) Except as set forth on Schedule 3.14(c)(iv), all Taxes that Optiant or any
of its Subsidiaries is (or was) required by law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder, or other third party have been duly withheld or
collected, and have been timely paid over to the proper authorities to the
extent due and payable.

(v) No written claim has ever been made by any taxing authority in a
jurisdiction where Optiant or any of its Subsidiaries does not file Tax Returns
that Optiant or any of its Subsidiaries is or may be subject to taxation by that
jurisdiction.

(vi) There are no tax sharing, allocation, indemnification, or similar
agreements in effect as between Optiant or any predecessor thereof and any other
party (including Optiant and any predecessors or Related Persons thereof) under
which NEWCO or Optiant could be liable for any Taxes or other claims of any
party.

 

27



--------------------------------------------------------------------------------

(vii) Neither Optiant nor any of its Subsidiaries has applied for, been granted,
or agreed to any accounting method change for which it will be required to take
into account any adjustment under Section 481 of the Code or any similar
provision of the Code or the corresponding tax laws of any nation, state, or
locality.

(viii) No election under Section 341(f) of the Code has been made or shall be
made prior to the Closing Date to treat Optiant or any of its Subsidiaries as a
consenting corporation, as defined in Section 341 of the Code.

(ix) Neither Optiant nor any of its Subsidiaries is a party to any agreement
that would require it to make any payment that would constitute an “excess
parachute payment” for purposes of Sections 280G and 4999 of the Code.

(x) No indebtedness of Optiant consists of “corporate acquisition indebtedness”
within the meaning of Section 279 of the Code.

(xi) Optiant is not a “foreign person” within the meaning of Section 1445 of the
Code.

(xii) Optiant has not been a member of an affiliated group (as such term is
defined in Section 1504 of the Code).

(xiii) Optiant and its Subsidiaries have no liability for Taxes of any Person
other than Optiant or its Subsidiaries.

3.15. Insurance.

(a) Set forth on Schedule 3.15 is an accurate and complete list of each
insurance policy that covers Optiant and its Subsidiaries or their businesses,
properties, assets, or employees (including self-insurance). Such policies are
in full force and effect, all premiums thereon have been paid, and Optiant and
its Subsidiaries are otherwise in compliance in all material respects with the
terms and provisions of such policies.

(b) Neither Optiant nor any of its Subsidiaries is in default under any of the
insurance policies set forth on Schedule 3.15 (or required to be set forth on
Schedule 3.15) and there exists no event, occurrence, condition, or act
(including the purchase of the Assets pursuant to this Agreement) that, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default thereunder.

(c) Neither Optiant nor any of its Subsidiaries has received any notice of
cancellation or non-renewal of any such policy or arrangement nor, to Optiant’s
knowledge, has the termination of any such policies or arrangements been
threatened, and, to Optiant’s knowledge, there exists no event, occurrence,
condition or act (including the purchase of the Assets pursuant to this
Agreement) that, with the giving of notice, the lapse of time, or the happening
of any other event or condition, would entitle any insurer to terminate or
cancel any such policy.

 

28



--------------------------------------------------------------------------------

(d) Since December 31, 2008, there has not been any material adverse change in
Optiant’s or any Subsidiary’s relationship with its insurers or in the premiums
payable pursuant to such policies. Schedule 3.15 also sets forth a list of all
pending claims and the claims history for Optiant and each of its Subsidiaries
during the past three (3) years (including with respect to insurance obtained
but not currently maintained).

3.16. Intellectual Property, Information Technology, and Sensitive Information.

(a) Schedule 3.16(a) sets forth a complete and accurate list and summary
description of all Intellectual Property owned or held for use by Optiant,
except for Non-Customized Software (“Optiant Intellectual Property”), indicating
for each item thereof whether such item is owned by Optiant or licensed from a
third party. For each item of Optiant Intellectual Property licensed by Optiant
from a third party, Schedule 3.16(a) sets forth a reference to a written
agreement evidencing such license, true and correct copies of each of which
Optiant has provided to NEWCO, and except as otherwise set forth on
Schedule 3.16(a), each of such agreements is valid and enforceable by Optiant in
accordance with its terms. For purposes of this Agreement, any information or
materials provided by Optiant to Logility, Inc. shall be deemed to also have
been provided to NEWCO.

(b) Schedule 3.16(b) sets forth a complete and accurate list of all licenses
granted by Optiant to use, possess, access, or otherwise have any rights in or
to any portion of Optiant Intellectual Property, indicating for each the
identity of the licensee, the date of the grant, and date of termination
thereof, if applicable. Each such license is evidenced by a written agreement,
true and correct copies of each of which Optiant has provided to NEWCO, and
except as otherwise set forth on Schedule 3.16(b), each of such agreements is
valid and enforceable by Optiant in accordance with its terms. Except as set
forth on Schedule 3.16(b), Optiant has not licensed or otherwise granted any
right to any Person under any Optiant Intellectual Property or agreed not to
assert any such Optiant Intellectual Property against any Person.

(c) Except as to Optiant Intellectual Property licensed from a third party as
set forth on Schedule 3.16(a), Optiant is the owner of all worldwide right,
title, and interest in and to all Optiant Intellectual Property, free and clear
of, and with respect to which Optiant is not bound by or a party to, any
options, licenses, agreements, claims, encumbrances, or shared ownership
interests of any kind (including without limitation restrictions, obligations,
or limitations resulting from and imposed by disputes and/or settlements) other
than licenses to third parties described on Schedule 3.16(b) and licenses from
third parties described on Schedule 3.16(a). No claim by any Person contesting
the validity, enforceability, or ownership of any of Optiant Intellectual
Property has been made, is currently outstanding, or is Threatened, and, to
Optiant’s knowledge, there are no valid grounds for the same.

(d) None of (i) Optiant Intellectual Property, (ii) the products used by Optiant
or licensed by Optiant to third parties in the conduct of its business (or
currently proposed or contemplated by Optiant to be so used or licensed), and
(iii) the services provided by Optiant in the conduct of its business (or
currently proposed or contemplated by Optiant to be so provided) did or does

 

29



--------------------------------------------------------------------------------

infringe, misappropriate, or otherwise violate or conflict with (or would
infringe, misappropriate, or otherwise violate or conflict with if so used,
licensed, or provided) any copyright, patent, trade secret, or other
intellectual property or proprietary right, of any other Person anywhere in the
world. No such claim is Threatened, and to Optiant’s knowledge, there are no
valid grounds for the same. For purposes of this Section 3.16, Optiant shall be
deemed to have knowledge of a patent right if Optiant has actual knowledge of
the patent right or would be found to be on notice of such patent right as
determined by reference to United States patent laws.

(e) Except as set forth on Schedule 3.16(e), Optiant Intellectual Property
constitutes all of the intellectual property necessary to operate Optiant’s
business as currently conducted. It will not be necessary for Optiant to use, in
Optiant’s business as presently conducted or as currently proposed or
contemplated by Optiant to be conducted, any inventions of any of its employees
or independent contractors (or Persons it currently intends to hire or engage)
made or conceived prior to their employment or engagement by Optiant.

(f) Schedule 3.16(f) sets forth a complete and accurate list every current and
former employee of and independent contractor who has been employed by or
provided services to, as the case may be, Optiant at any time. Optiant has
obtained from each such current and former employee and independent contractor
(i) a written assignment of all such Person’s right, title, and interest in and
to any intellectual property or proprietary rights of any nature created or
derived, in whole or in part, by or for such Person in the course of such
Person’s employment or engagement by Optiant and (ii) a covenant not to disclose
or use any such intellectual property or proprietary rights other than in the
scope of such Person’s employment or engagement with Optiant, true and correct
copies of which Optiant has provided to NEWCO, and each of which is valid and
enforceable by Optiant in accordance with its terms. To Optiant’s knowledge,
there has not been any breach by any of the foregoing to any such agreement. No
current or former manager, officer, member, employee, contractor, agent, or
other representative of Optiant owns or, to Optiant’s knowledge, claims any
rights in (nor, to Optiant’s knowledge, has any of them made application for)
any intellectual property owned, used, or held for use by Optiant.

(g) No current or former employee or independent contractor of Optiant has
excluded works or inventions from his or her assignment of inventions pursuant
to such employee’s or independent contractor’s agreement to provide confidential
information. Optiant is not aware that any of its employees or independent
contractors is in violation of any agreement to provide confidential
information.

(h) Except as set forth on Schedule 3.16(h), to Optiant’s knowledge, no employee
or independent contractor of Optiant is or was a party to or bound by any
contract, order, or other obligation that restricts or limits, in any way
relevant to Optiant’s business as conducted to date or as proposed or
contemplated by Optiant to be conducted, the scope or type of work in which such
employee or independent contractor may be engaged or that requires such Person
to transfer, assign, or disclose information concerning such Person’s work to
anyone other than Optiant.

 

30



--------------------------------------------------------------------------------

(i) Schedule 3.16(i) sets forth each Person in possession of any source code for
Software owned, marketed, licensed, used, or under development by Optiant
(“Optiant Software”); and each location where such source code exists presently.
The source code for Optiant Software has not been disclosed, delivered, or made
available to any Person not an employee or independent contractor of Optiant,
and Optiant has not agreed to or undertaken to or in any other way promised to
provide such source code to any such Person. Each location in which source code
for Optiant Software is stored is secure and accessible only by controlled
access procedures, including without limitation access limited to only those
employees and contractors of Optiant who need access thereto in the course of
their services to Optiant.

(j) Except as listed on Schedule 3.16(j), Optiant has not embedded with or
included in any of its products distributed to any third party, or in any
product in development, any software, libraries, source code, or other component
subject to open source, copyleft, or community source code licenses (by way of
illustration and not limitation, the GNU General Public License) or that is
otherwise subject to any requirement that such materials be distributable or
otherwise made available to recipients of such products distributed by Optiant
(“OpenSource Code”) or that would directly or indirectly (i) create, or purport
to create, obligations on Optiant with respect to use or distribution by Optiant
of any software that incorporates, is combined with, or is derived from Optiant
Intellectual Property other than such OpenSource Code itself, (ii) grant,
purport to grant, or require Optiant to grant to any third party any rights or
immunities under Optiant’s intellectual property or proprietary rights in any
software that incorporates, is combined with, or is derived from Optiant
Intellectual Property, other than such OpenSource Code itself, and/or
(iii) require as a condition of its use, modification, and/or distribution, that
any software incorporated into, derived from, or distributed with Optiant
Intellectual Property, other than such OpenSource Code itself, must be disclosed
or distributed in any form.

(k) With respect to trade secrets and other proprietary information owned by
Optiant that are material to Optiant’s business as presently conducted or as
currently proposed or contemplated by Optiant to be conducted, (i) Optiant has
taken reasonable precautions to protect the secrecy, confidentiality, and value
of such trade secrets and proprietary information, including without limitation
establishing security procedures and protocols, executing or having third
parties execute appropriate non-disclosure and/or non-use, and restricting
access to such trade secrets and other proprietary information, and (ii) to
Optiant’s knowledge, such trade secrets and other proprietary information are
not part of the public knowledge or literature and have not been used, divulged,
or appropriated either for the benefit of any Person (other than Optiant) or to
the detriment of Optiant.

(l) To Optiant’s knowledge there are no problems, defects, or deficiencies in
Optiant Software that (i) prevent or reasonably might prevent Optiant Software
from operating substantially as described in its related documentation or
specifications, (ii) prevent or reasonably might prevent Optiant Software from
operating as warranted to any third party, or (iii) prevent or reasonably might
prevent Optiant from conducting its business as presently conducted or as
proposed or contemplated by Optiant to be conducted.

(m) Except as to Optiant Software, Optiant has obtained and held, and has at all
times held, valid licenses to use all of the software programs present on the
computers and other software-enabled electronic devices that it owns or leases
or that it has otherwise provided to its personnel for their use.

 

31



--------------------------------------------------------------------------------

3.17. Compliance with Laws. Optiant and each of its Subsidiaries has complied
and is in compliance with all applicable Laws and Orders except where the
failure to so comply, individually and in the aggregate, could not reasonably be
expected to have a Material Adverse Effect with respect to Optiant. Neither
Optiant nor any of its Subsidiaries has received any written notice that any
violation of the foregoing is being or may be alleged.

3.18. Suppliers, VARs, and Customers.

(a) Suppliers. Schedule 3.18(a) sets forth each supplier accounting for more
than $1,000 of consolidated purchases of Optiant and its Subsidiaries, taken as
a whole, in the twelve-month period ended December 31, 2009.

(b) VARs. Schedule 3.18(b) sets forth: (i) the name of each value-added
reseller, distributor, agent, or representative (each, a “VAR”) that
distributes, markets, or arranges for customers of Optiant to license any of
Optiant’s Software and (ii) whether there is a written agreement between Optiant
and the VAR. If there is an agreement, either written or oral, between Optiant
and the VAR, then such Contract is listed on Schedule 3.12(a).

(c) Customers. Schedule 3.18(c) sets forth each customer of Optiant for which
Optiant is, as of the Closing Date, providing maintenance services.

(d) Status of Relationships. The relationships of Optiant and its Subsidiaries
with each supplier, VAR, and customer listed on Schedules 3.18(a) through
(c) are good commercial working relationships and, except as set forth on such
schedules, no such supplier, VAR, or customer has canceled or otherwise
terminated, or threatened to cancel or otherwise terminate, its relationship
with Optiant or any of its Subsidiaries. Optiant has received no notice that any
such supplier, VAR, or customer may cancel or otherwise materially and adversely
modify its relationship with Optiant or any of its Subsidiaries or limit its
services, supplies, or materials to Optiant or any of its Subsidiaries, or its
usage or purchase of the services and products of Optiant and its Subsidiaries
either as a result of the transactions contemplated by this Agreement or
otherwise.

3.19. Employment Relations.

(a) Optiant and each of its Subsidiaries has been and is in compliance with all
applicable Laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours, and has not and is not engaged in
any unfair labor practice except where such noncompliance or practice would not
reasonably be expected to result in a Material Adverse Effect with respect to
Optiant.

(b) There is no labor strike, dispute, slowdown or stoppage actually pending or,
to Optiant’s knowledge, threatened against or involving Optiant or any of its
Subsidiaries.

 

32



--------------------------------------------------------------------------------

(c) No union is currently certified, and there is no union representation
question and no union or other organizational activity that would be subject to
the National Labor Relations Act (20 U.S.C. § 151 et. seq.) existing or, to
Optiant’s knowledge, threatened with respect to the operations of Optiant or any
of its Subsidiaries. Neither Optiant nor any of its Subsidiaries is subject to
or bound by any collective bargaining or labor union agreement applicable to any
Person employed by Optiant or any of its Subsidiaries, and no collective
bargaining or labor union agreement is currently being negotiated by Optiant or
any of its Subsidiaries.

(d) Neither Optiant nor any of its Subsidiaries has experienced any material
labor difficulty or work stoppage during the last three years.

(e) There has not been, and to the knowledge of Optiant there will not be, any
material adverse change in relations with employees of Optiant or any of its
Subsidiaries as a result of any announcement of the transactions contemplated by
this Agreement.

(f) Neither Optiant nor any of its Subsidiaries has any Equal Employment
Opportunity Commission charge or other claim of employment discrimination
pending or, to Optiant’s knowledge, threatened against it.

(g) No wage and hour department investigation has been made of Optiant or any of
its Subsidiaries.

(h) There are no occupational health and safety claims against Optiant or any of
its Subsidiaries.

(i) Since the enactment of the Worker Adjustment and Retraining Notification Act
(“WARN”), neither Optiant nor any of its Subsidiaries has effectuated either
(i) a “plant closing” (as defined in WARN) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of Optiant or any of its Subsidiaries or (ii) a “mass layoff” (as
defined in WARN) affecting any site of employment or facility of Optiant or any
of its Subsidiaries. Neither Optiant nor any of its Subsidiaries has been
affected by any transaction or engaged in layoffs or employment terminations
sufficient in number to trigger application of any similar Law and none of the
employees of Optiant or any of its Subsidiaries has suffered an “employment
loss” (as defined in WARN) during the six months prior to the date hereof.

(j) Prior to the date hereof, Optiant has provided NEWCO with an accurate and
complete list showing the names of all individuals who received compensation
from Optiant or any of its Subsidiaries for services rendered during calendar
year 2009, together with a statement of the full amount paid or payable to each
such person for services rendered during such year and for services expected to
be rendered during 2010.

3.20. Employee Benefit Plans.

(a) List of Plans. Set forth on Schedule 3.20(a) is an accurate and complete
list of all U.S. and non-U.S. employee benefit plans (“Employee Benefit Plans”),
defined as:

(i) “employee benefit plans,” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, and the rules and
regulations thereunder (“ERISA”);

 

33



--------------------------------------------------------------------------------

(ii) bonus, stock option, stock purchase, restricted stock, incentive, fringe
benefit, “voluntary employees’ beneficiary associations” (“VEBAs”) under
Section 501(c)(9) of the Code, profit sharing, pension, or retirement, deferred
compensation, medical, health savings, health reimbursement, health care or
dependent care flexible spending, life, disability, accident, salary
continuation, severance, accrued leave, vacation, sick pay, sick leave,
supplemental retirement and unemployment benefit plans, programs, arrangements,
commitments or practices (whether or not insured), and any other plan, program,
arrangement, commitment or practice that may be maintained for the benefit of
active, retired, or former employees or directors; and

(iii) employment, consulting, termination, and severance contracts or agreements
and any other contract or agreement subject to Section 409A of the Code for
active, retired, or former employees or directors,

regardless of whether any such plans, programs, arrangements, commitments,
contracts, agreements or practices (referred to in (i), (ii) or (iii) above) are
in writing or are otherwise exempt from the provisions of ERISA that have been
established, maintained, or contributed to (or with respect to which an
obligation to contribute has been undertaken) or with respect to which any
potential liability is borne by Optiant (including, for this purpose and for the
purpose of all of the representations in this Section 3.20, any predecessors to
Optiant and all employers (whether or not incorporated) that would be treated,
together with Optiant as a single employer (A) within the meaning of Section 414
of the Code or (B) as a result of Optiant being or having been a general partner
of any such employer).

(b) Status of Plans. Each Employee Benefit Plan (including any related trust)
complies in form with the requirements of all applicable Laws, including ERISA
and the Code, and the respective regulations thereunder, and has at all times
been maintained and operated in substantial compliance with its terms and the
requirements of all applicable Laws, including ERISA and the Code, and the
respective regulations thereunder. Except as required to maintain the
tax-qualified status of any Employee Benefit Plan intended to qualify under
Section 401(a) of the Code, no condition or circumstance exists that would
prevent the amendment or termination of any Employee Benefit Plan. No event has
occurred and no condition or circumstance has existed that would result in a
material increase in the benefits under or the expense of maintaining any
Employee Benefit Plan from the level of benefits or expense incurred for the
most recent fiscal year.

(c) Liabilities. Neither Optiant nor any of its Subsidiaries has incurred any
withdrawal liability (including any contingent or secondary withdrawal
liability) within the meaning of Sections 4201 or 4204 of ERISA to any Employee
Benefit Plan that is a “multiemployer plan” (as such term is defined in
Section 4001(a)(3) of ERISA) (“Multiemployer Plan”), and no event has occurred
and no condition or circumstance has existed, that presents a material risk of
the occurrence of any withdrawal from or the partition, termination,
reorganization or insolvency of any such Multiemployer Plan that would result in
any liability of Optiant or any of its Subsidiaries to any such Multiemployer
Plan.

 

34



--------------------------------------------------------------------------------

Neither Optiant nor any other employer that would be treated with Optiant as a
single employer within the meaning of Section 414(a) of the Code has ever
maintained an Employee Benefit Plan subject to Section 412 of the Code or Title
IV of ERISA. At no time has Optiant or any other employer that would be treated
with Optiant as a single employer within the meaning of Section 414(a) of the
Code been obligated to contribute to any “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA). No Employee Benefit Plan is funded by, associated
with or related to a “voluntary employee’s beneficiary association” within the
meaning of Section 501(c)(9) of the Code.

Neither Optiant nor any of its Subsidiaries maintains any Employee Benefit Plan
that is a “group health plan” (as such term is defined in Section 5000(b)(1) of
the Code or Section 607(1) of ERISA) that has not been administered and operated
in all respects in compliance with the applicable requirements of Part 6 of
Subtitle B of Title I of ERISA and Section 4980B of the Code and neither Optiant
nor any of its Subsidiaries is subject to any liability, including additional
contributions, fines, taxes, penalties or loss of tax deduction, as a result of
such administration and operation. No Employee Benefit Plan that is such a group
health plan is a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA. Each Employee Benefit Plan that is intended to meet the
requirements of Section 125 of the Code meets such requirements, and each
program of benefits for which employee contributions are provided pursuant to
elections under any Employee Benefit Plan meets the requirements of the Code
applicable thereto. Neither Optiant nor any of its Subsidiaries maintains any
Employee Benefit Plan that is an “employee welfare benefit plan” (as such term
is defined in Section 3(1) of ERISA) that has provided any “disqualified
benefit” (as such term is defined in Section 4976(b) of the Code) with respect
to which an excise tax could be imposed.

Neither Optiant nor any of its Subsidiaries maintains any Employee Benefit Plan
(whether qualified or non-qualified under Section 401(a) of the Code) providing
for post-employment or retiree health, life insurance or other welfare benefits
and having unfunded liabilities, regardless of whether such liabilities are paid
from the general assets of Optiant or from a separate trust, and neither Optiant
nor any of its Subsidiaries has any obligation to provide any such benefits to
any retired or former employees or active employees following such employees’
retirement or termination of service, subject to the requirements imposed by
COBRA or the regulations thereunder. Neither Optiant nor any of its Subsidiaries
has any unfunded liabilities pursuant to any Employee Benefit Plan that is not
intended to be qualified under Section 401(a) of the Code.

Neither Optiant nor any of its Subsidiaries has incurred any Liability for any
tax or excise tax arising under Chapter 43 of the Code, and no event has
occurred and no condition or circumstance has existed that could give rise to
any such Liability.

There are no actions, suits, claims or disputes pending or, to the knowledge of
Optiant, threatened, anticipated or expected to be asserted against or with
respect to any Employee Benefit Plan or the assets of any such plan (other than
routine claims for benefits and appeals of denied routine claims). No civil or
criminal action brought pursuant to the provisions of Title I, Subtitle B, Part
5 of ERISA is pending, threatened, anticipated, or expected to be asserted
against Optiant or any of its Subsidiaries or any fiduciary of any

 

35



--------------------------------------------------------------------------------

Employee Benefit Plan, in any case with respect to any Employee Benefit Plan. To
the knowledge of Optiant, no Employee Benefit Plan or any fiduciary thereof has
been the direct or indirect subject of an audit, investigation or examination by
any Governmental or Regulatory Authority.

(d) Contributions. Full payment has been timely made of all amounts that Optiant
or any of its Subsidiaries is required, under applicable Law or under any
Employee Benefit Plan or any agreement relating to any Employee Benefit Plan to
which Optiant or any of its Subsidiaries is a party, to have paid as
contributions or premiums thereto as of the last day of the most recent fiscal
year of such Employee Benefit Plan ended prior to the date hereof. All such
contributions and/or premiums have been fully deducted for income tax purposes
and no such deduction has been challenged or disallowed by any Governmental or
Regulatory Authority, and to the knowledge of Optiant and its Subsidiaries, no
event has occurred and no condition or circumstance has existed that would give
rise to any such challenge or disallowance. Optiant has made adequate provision
for reserves to meet contributions and premiums and any other Liabilities that
have not been paid or satisfied because they are not yet due under the terms of
any Employee Benefit Plan, applicable Law or related agreements. Benefits under
all Employee Benefit Plans are as represented and have not been increased
subsequent to the date as of which documents have been provided.

(e) Tax Qualification. Each Employee Benefit Plan intended to be qualified under
Section 401(a) of the Code, as currently in effect, has been determined to be so
qualified by the IRS or the period for obtaining such a determination remains
open or is in the form of a master or prototype or volume submitter relying on a
valid opinion letter from the IRS. Each trust established in connection with any
Employee Benefit Plan which is intended to be exempt from Federal income
taxation under Section 501(a) of the Code, as currently in effect, has been
determined to be so exempt by the IRS. Each VEBA has been determined by the IRS
to be exempt from Federal income tax action under Section 501(c)(9) of the Code.
Since the date of each most recent determination referred to in this paragraph
(f), no event has occurred and no condition or circumstance has existed that
resulted or is likely to result in the revocation of any such determination or
that would adversely affect the qualified status of any such Employee Benefit
Plan or the exempt status of any such trust or VEBA.

(f) Transactions. No “reportable event” (as such term is defined in Section 4043
of ERISA) for which the thirty-day notice requirement has not been waived by the
PBGC has occurred or is expected to occur with respect to any Employee Benefit
Plan. Neither Optiant nor any of its Subsidiaries nor any of their directors,
officers, employees or, to the knowledge of Optiant, other Persons who
participate in the operation of any Employee Benefit Plan or related trust or
funding vehicle have engaged in any transaction with respect to any Employee
Benefit Plan or breached any applicable fiduciary responsibilities or
obligations under Title I of ERISA that would subject any of them to a tax,
penalty or Liability for prohibited transactions or breach of any obligations
under ERISA or the Code or would result in any claim being made under, by or on
behalf of any such Employee Benefit Plan by any party with standing to make such
claim.

(g) Triggering Events. Except as set forth on Schedule 3.20(g), the execution of
this Agreement and the consummation of the transactions contemplated hereby do
not constitute a triggering event under any Employee Benefit Plan, policy,

 

36



--------------------------------------------------------------------------------

arrangement, statement, commitment or agreement, whether or not legally
enforceable, which (either alone or upon the occurrence of any additional or
subsequent event) will or may result in any payment (whether of severance pay or
otherwise), “parachute payment” (as such term is defined in Section 280G of the
Code), acceleration, vesting or increase in benefits to any employee or former
employee or director of Optiant or any of its Subsidiaries. No Employee Benefit
Plan provides for the payment of severance, termination, change in control or
similar-type payments or benefits.

(h) Documents. Optiant has delivered or made available to NEWCO and its counsel
true and complete copies of all material documents in connection with each
Employee Benefit Plan, including (where applicable): (i) all Employee Benefit
Plans as in effect on the date hereof, together with all amendments thereto,
including, in the case of any Employee Benefit Plan not set forth in writing, a
written description thereof; (ii) all current summary plan descriptions,
summaries of material modifications, and material communications; (iii) all
current trust agreements, declarations of trust and other documents establishing
other funding arrangements (and all amendments thereto and the latest financial
statements thereof); (iv) the most recent IRS determination letter, if any,
obtained with respect to each Employee Benefit Plan intended to be qualified
under Section 401(a) of the Code or exempt under Section 501(a) or 501(c)(9) of
the Code; (v) the annual report on IRS Form 5500-series or 990 for each of the
last three years for each Employee Benefit Plan required to file such form;
(vi) the most recently prepared financial statements; and (viii) all contracts
and agreements relating to each Employee Benefit Plan, including service
provider agreements, insurance contracts, annuity contracts, investment
management agreements, subscription agreements, participation agreements, and
recordkeeping agreements and collective bargaining agreements.

(i) Code Section 409(A). No payment pursuant to any Employee Benefit Plan,
Contract or other arrangement between Optiant or any of its Subsidiaries and any
“service provider” (as such term is defined in Section 409A of the Code and the
Treasury Regulations and IRS guidance thereunder, or equivalent Laws or codes of
practice in any other jurisdiction) would subject any Person to tax pursuant to
Section 409A(1) of the Code, or equivalent Laws or codes of practice in any
other jurisdiction, whether pursuant to the consummation of the transactions
contemplated by this Agreement or otherwise.

3.21. Environmental Laws and Regulations. Except as set forth on Schedule 3.21
and except as could not reasonably be expected to have a Material Adverse Effect
with respect to Optiant:

(a) Optiant and each of its Subsidiaries are in compliance with all applicable
Environmental Laws, and have obtained, and are in compliance with, all Permits
required under applicable Environmental Laws;

(b) there are no Proceedings by any Governmental or Regulatory Authority or
other Person or entity pending or, to the knowledge of Optiant, threatened
against Optiant or any of its Subsidiaries under any Environmental Law; and

 

37



--------------------------------------------------------------------------------

(c) there are no facts, circumstances, or conditions relating to the past or
present business or operations of Optiant or any of its Subsidiaries (including
the disposal of any wastes, hazardous substances, or other materials), or to any
past or present Optiant Property, that could reasonably be expected to give rise
to any Proceeding, or to any Liability, under any Environmental Law.

3.22. Interests in Clients, Suppliers, Etc. Except as set forth on Schedule
3.22:

(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by Optiant’s Board of Directors, and (iii) the purchase of shares of
the Company’s capital stock and the issuance of options to purchase shares of
the Company’s Common Stock, in each instance, approved in the written minutes of
Optiant’s Board of Directors, there are no Contracts, liabilities, or
obligations between Optiant or any of its Subsidiaries and any Related Person of
Optiant; and

(b) neither Optiant, nor any Related Person of Optiant, possesses, directly or
indirectly, any financial interest in, or is a director, officer or employee of,
any Person that is a client, supplier, customer, lessor, lessee, or competitor
or potential competitor of Optiant or any of its Subsidiaries.

Ownership of 1% or less of any class of securities of a company whose securities
are registered under the Securities Exchange Act of 1934, as amended, shall not
be deemed to be a financial interest for purposes of this Section 3.22.

3.23. [Reserved.]

3.24. Permits. Optiant has delivered or made available to NEWCO for inspection a
true and correct copy of each permit (including occupancy permit), certificate,
license, consent or authorization of any Governmental or Regulatory Authority
(each, a “Permit”) obtained or possessed by Optiant and its Subsidiaries, each
of which is listed on Schedule 3.24. The Permits comprise all registrations or
filings with or notices to any Governmental or Regulatory Authority that are
necessary for the lawful conduct of the businesses of Optiant and its
Subsidiaries as presently conducted, or necessary for the lawful ownership of
their properties and assets. All such Permits are in full force and effect.
Optiant and each of its Subsidiaries are in compliance with all such Permits in
all material respects. Each such Permit (i) to Optiant’s knowledge, can be
renewed or (ii) can be transferred to NEWCO. Any applications for the renewal of
any such Permit that are due prior to the Closing Date have been timely made or
filed by Optiant or the appropriate Subsidiary prior to the Closing Date. No
Proceeding to modify, suspend, revoke, withdraw, terminate, or otherwise limit
any such Permit is pending or, to Optiant’s knowledge, threatened, and Optiant
knows of no valid basis for such Proceeding, including the transactions
contemplated hereby. No administrative or governmental action or Proceeding has
been taken or, to Optiant’s knowledge, threatened, in connection with the
expiration, continuance, or renewal of any such Permit, and Optiant knows of no
valid basis for any such Proceeding.

 

38



--------------------------------------------------------------------------------

3.25. No Changes Since Balance Sheet Date. Except as set forth on Schedule 3.25,
since the Balance Sheet Date there has not been a Material Adverse Change with
respect to Optiant; no fact, circumstance, or event has occurred that could
reasonably be expected to result in a Material Adverse Change with respect to
Optiant; and neither Optiant nor any of its Subsidiaries has:

(a) amended or restated its charter or bylaws (or comparable organizational or
governing documents);

(b) authorized for issuance, issued, sold, delivered, or agreed or committed to
issue, sell or deliver:

(i) any capital stock of, or other equity or voting interest in, Optiant or any
of its Subsidiaries; or

(ii) any securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire either:

(A) any shares of capital stock of, or other equity or voting interest in,
Optiant or any of its Subsidiaries; or

(B) any securities convertible into, exchangeable for, or evidencing the right
to subscribe for or acquire, any shares of the capital stock of, or other equity
or voting interest in, Optiant or any of its Subsidiaries;

(c) declared, paid, or set aside any dividend or made any distribution with
respect to, or split, combined, redeemed, reclassified, purchased, or otherwise
acquired, directly or indirectly, any shares of capital stock of, or other
equity or voting interest in, Optiant or any of its Subsidiaries, or made any
other change in the capital structure of Optiant or any of its Subsidiaries;

(d) increased the compensation payable (including, but not limited to, wages,
salaries, bonuses or any other remuneration) or to become payable to any
officer, employee, agent, or director of Optiant, except for such increases that
were required in accordance with the terms of any Employee Benefit Plan set
forth on Schedule 3.20(a);

(e) made any bonus, profit sharing, pension, retirement, or insurance payment,
distribution or arrangement to or with any officer, employee, agent, or director
of Optiant, except for payments that were already accrued prior to the Balance
Sheet Date or were required by the terms of any Employee Benefit Plan set forth
on Schedule 3.20(a).

(f) entered into, materially amended or become subject to any Contract of a type
described in Section 3.12(a) or outside the Ordinary Course of Business;

(g) incurred, assumed or modified any Indebtedness not set forth on
Schedule 3.12(a), except Indebtedness incurred, assumed or modified in the
Ordinary Course of Business consistent with past practice;

 

39



--------------------------------------------------------------------------------

(h) permitted any of its properties or assets to be subject to any Lien (other
than Permitted Liens);

(i) sold, transferred, leased, licensed, or otherwise disposed of any assets or
properties material to Optiant and its Subsidiaries, taken as a whole, except
for (i) sales of inventory in the Ordinary Course of Business consistent with
past practice, and (ii) leases or licenses entered into in the Ordinary Course
of Business consistent with past practice with annual lease or royalty payments
that are not reasonably expected to exceed $10,000;

(j) acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or entered into any Contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to the foregoing;

(k) made any capital expenditure or commitment therefor in excess of $10,000
individually or otherwise acquired any assets or properties (other than
inventory in the Ordinary Course of Business consistent with past practice) that
are material to Optiant and its Subsidiaries, taken as a whole, or entered into
any Contract, letter of intent or similar arrangement (whether or not
enforceable) with respect to the foregoing;

(l) entered into, materially amended or become subject to any joint venture,
partnership, strategic alliance, shareholders’ agreement, co-marketing,
co-promotion, co-packaging, joint development or similar arrangement;

(m) written off as uncollectible any notes or accounts receivable, except
write-offs in the Ordinary Course of Business consistent with past practice
charged to applicable reserves which individually and in the aggregate are not
material to Optiant and its Subsidiaries, taken as a whole;

(n) canceled or waived any claims or rights of substantial value;

(o) made any change in any method of accounting or auditing practice;

(p) made any tax election or settled or compromised any tax liability; prepared
any Tax Return in a manner which is inconsistent with the past practices of
Optiant or such Subsidiary, as the case may be, with respect to the treatment of
items on such Tax Return; incurred any material liability for Taxes other than
in the Ordinary Course of Business; or filed an amended Tax Return or a claim
for refund of Taxes with respect to the income, operations or property of
Optiant or its Subsidiaries;

(q) paid, discharged, settled, or satisfied any claims, liabilities, or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than payments, discharges or satisfactions in the Ordinary
Course of Business and consistent with past practice of Liabilities reflected or
reserved against in the Balance Sheet;

(r) established, adopted, entered into, amended or terminated any Employee
Benefit Plan or any collective bargaining, thrift, compensation or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any directors,
officers or employees;

 

40



--------------------------------------------------------------------------------

(s) conducted its cash management customs and practices (including the
collection of receivables and payment of payables) other than in the Ordinary
Course of Business consistent with past practice; or

(t) entered into any contract or letter of intent with respect to (whether or
not binding), or otherwise committed or agreed, whether or not in writing, to do
any of the foregoing.

3.26. Disclosure. None of this Agreement, the financial statements referred to
in Section 3.6 (including the footnotes thereto), any Schedule, Exhibit, or
certificate delivered pursuant to this Agreement, contains any untrue statement
of a material fact, or omits any statement of a material fact necessary to make
the statements contained herein or therein not misleading. There is no fact
known to Optiant that would have a Material Adverse Effect with respect to
Optiant that has not been set forth in this Agreement, the financial statements
referred to in Section 3.6 (including the footnotes thereto) any Schedule,
Exhibit, or certificate or delivered pursuant to this Agreement.

3.27. Government Contracts. Except as set forth on Schedule 3.27, neither
Optiant nor any of its Subsidiaries:

(a) has any contracts with any Governmental or Regulatory Authority involving
any information, technology, or data that is classified under Executive Order
13526 of December 29, 2009;

(b) has any products or services (including research and development) with
respect to which it is a supplier, direct or, to the knowledge of Optiant,
indirect, to any of the military services of the United States or the Department
of Defense;

(c) exports (i) products or technical data under validated licenses or technical
data under General License GTDR pursuant to the U.S. Export Administration
Regulations (15 CFR Parts 768 through 799) or (ii) defense articles and defense
services under the International Traffic in Arms Regulations (22 CFR Subchapter
M); or

(d) has a Facility Security Clearance under the Department of Defense Industrial
Security Program.

3.28. Warranty Claims. As used herein, the phrase “Warranty Claims” means claims
by third parties for defects in goods or services sold by Optiant, which goods
or services the customer claims do not meet the product warranty. Except as set
forth on Schedule 3.28, there are no pending or, to Optiant’s knowledge,
threatened Warranty Claims against Optiant in connection with the sales of
Optiant’s products. Except as set forth on Schedule 3.28, neither Optiant nor
any of its Subsidiaries makes any representations or warranties to its customers
with regard to the products sold or services delivered by Optiant.

 

41



--------------------------------------------------------------------------------

3.29. Brokers’ or Finders’ Fees. Except for the investment banking firm set
forth in Schedule 3.29, the fees and expenses of which shall be solely the
responsibility of Optiant, no agent, broker, Person, or firm acting on behalf of
Optiant is, or will be, entitled to any commission or brokers’ or finders’ fee
from Optiant or NEWCO, or from any of their Related Persons, in connection with
any of the transactions contemplated by this Agreement.

4. REPRESENTATIONS OF NEWCO. As an inducement to Optiant and the Shareholders to
enter into this Agreement, NEWCO represents, warrants, and agrees as follows:

4.1. Existence and Good Standing of NEWCO; Power and Authority. NEWCO is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Georgia. NEWCO has the corporate power and authority to
execute and deliver this Agreement and the other instruments and agreements to
be executed and delivered by NEWCO as contemplated hereby. NEWCO has the
corporate power and authority to consummate the transactions contemplated hereby
and thereby, including the purchase of the Assets pursuant to this Agreement.
The execution, delivery, and performance of this Agreement, and all other
instruments and agreements to be executed and delivered by NEWCO as contemplated
hereby, and the consummation of the transactions contemplated hereby and
thereby, have been duly authorized by NEWCO’s Board of Directors and no other
corporate action on the part of NEWCO is necessary to authorize the execution,
delivery, and performance of this Agreement and such other instruments and
agreements by NEWCO and the consummation of the transactions contemplated hereby
and thereby. This Agreement and all other instruments and agreements to be
executed and delivered by NEWCO as contemplated hereby, when delivered in
accordance with the terms hereof, assuming the due execution and delivery of
this Agreement and each such other document by the other Parties thereto, shall
have been duly executed and delivered by NEWCO and shall be valid and binding
obligations of NEWCO, enforceable against NEWCO in accordance with their terms,
except to the extent that their enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the enforcement of creditors’ rights generally and to general equitable
principles.

4.2. Consents and Approvals; No Violations.

(a) The execution and delivery of this Agreement by NEWCO do not, the execution
and delivery by NEWCO of the other instruments and agreements to be executed and
delivered by NEWCO as contemplated hereby will not, and the consummation by
NEWCO of the transactions contemplated hereby and thereby will not, result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation, payment, or acceleration) under, or result in the creation of any
Lien upon any of the properties or assets of NEWCO under:

(i) any provision of the articles of incorporation or bylaws of NEWCO;

(ii) subject to obtaining and making any of the approvals, consents, notices and
filings referred to in Section 4.2(b) of this Agreement, any Law or Order
applicable to NEWCO or by which any of its properties or assets may be bound; or

 

42



--------------------------------------------------------------------------------

(iii) any Contract to which NEWCO is a party, or by which any of its properties
or assets is bound.

(b) No consent, approval, or action of, filing with, or notice to any
Governmental or Regulatory Authority or private third party is necessary or
required under any of the terms, conditions, or provisions of any Law or Order,
any Contract to which NEWCO is a party or by which any of its properties or
assets is bound, for the execution and delivery of this Agreement by NEWCO, the
performance by NEWCO of its obligations under this Agreement, or the
consummation of the transactions contemplated hereby.

4.3. Brokers’ or Finders’ Fees. No agent, broker, Person or firm acting on
behalf of NEWCO or its Related Parties is, or will be, entitled to any
commission or brokers’ or finders’ fee from Optiant or from any Related Person
of Optiant, in connection with any of the transactions contemplated by this
Agreement.

5. REPRESENTATIONS OF SHAREHOLDERS. As an inducement to NEWCO to enter into this
Agreement, each of the Shareholders severally, but not jointly, represents and
warrants as follows:

5.1. Power and Authority. Such Shareholder has the legal power and authority to
execute and deliver this Agreement and the other instruments and agreements to
be executed and delivered by such Shareholder as contemplated hereby. Such
Shareholder has the legal power and authority to consummate the transactions
contemplated hereby with respect to such Shareholder. The execution, delivery,
and performance of this Agreement, and all other instruments and agreements
executed and delivered or to be executed and delivered by such Shareholder as
contemplated hereby with respect to such Shareholder, and the consummation of
the transactions contemplated hereby and thereby with respect to such
Shareholder, have been duly authorized by all action required under the
organizational documents of such Shareholder. No other action on the part of
such Shareholder is necessary to authorize such Shareholder’s execution,
delivery, and performance of this Agreement and such other instruments and
agreements and the consummation of the transactions contemplated hereby and
thereby with respect to such Shareholder. This Agreement and all other
instruments and agreements executed and delivered or to be executed and
delivered by such Shareholder as contemplated hereby, when delivered in
accordance with the terms hereof, assuming the due execution and delivery of
this Agreement and each such other document by the other parties thereto, shall
have been duly executed and delivered by such Shareholder and shall be valid and
binding obligations of such Shareholder, enforceable against such Shareholder in
accordance with their terms, except to the extent that their enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and to
general equitable principles.

5.2. Brokers’ or Finders’ Fees. Except for the investment banking firm set forth
in Schedule 3.29, the fees and expenses of which shall be solely the
responsibility of Optiant, no agent, broker, Person or firm acting on behalf of
one or more of the Shareholders or their respective Related Parties are, or will
be, entitled to any commission or brokers’ or finders’ fee from Optiant or NEWCO
or from any Related Person of Optiant or NEWCO, in connection with any of the
transactions contemplated by this Agreement.

 

43



--------------------------------------------------------------------------------

6. COVENANTS OF OPTIANT.

6.1. Noncompetition; Nonsolicitation; Nondisclosure; Nondisparagement.

(a) Representations. Optiant represents to, and for the benefit of, NEWCO that:

(i) Optiant understands that NEWCO would not have executed and delivered this
Agreement or consummated the transactions contemplated in this Agreement if
Optiant refused to include in this Agreement the restrictive covenants set forth
in this Section 6.1;

(ii) Optiant further understands that the inclusion of these restrictive
covenants in this Agreement is a material condition to this Agreement;

(iii) the Territory (as defined in Section 6.1(b)) reflects the area in which
Optiant has operated its business and in which it has relationships with other
entities that arrange for third parties to license Optiant’s Software;

(iv) the business conducted in the Territory, including but not limited to the
relationships with other entities that arrange for third parties to license
Optiant’s Software, is part of what NEWCO is buying pursuant to this Agreement;
and

(v) in exchange for the entry into this Agreement by Optiant, including these
restrictive covenants, Optiant received additional compensation or goodwill for
the Assets, resulting in a substantial premium in the Purchase Price.

(b) Noncompetition. For a period of three (3) years after the Closing Date,
Optiant shall not directly or indirectly invest in, own, manage, operate,
finance, control, advise, render services to, or guarantee the obligations of
any Person engaged in, or planning to become engaged in, the business of:
(i) creating inventory optimization Software, (ii) marketing, selling or
licensing, such Software, (iii) installing or modifying such Software, or
(iv) consulting or training with respect to such Software, in each case in a
manner that is competitive with any computer Software product or service that
Optiant provides to any third party or end user as of the Closing Date, or has
so provided within a two-year period prior to the Closing Date (“Competing
Business”), either directly by Optiant, or indirectly by Optiant through other
entities that arrange for third parties to license Optiant’s Software, within
any State of the United States of America (the “Territory”); provided, however,
that Optiant may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) engaged in a Competing Business,
provided such securities are listed on any national or regional securities
exchange or have been registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended.

(c) Nonsolicitation. For a period of three (3) years after the Closing Date,
Optiant shall not, directly or indirectly:

(i) solicit, in furtherance of a Competing Business, the business of any Person
who was a customer, supplier, licensee, licensor, franchisee, employee,
consultant or other business relation of Optiant as of the Closing Date, or
within one year preceding the Closing Date;

 

44



--------------------------------------------------------------------------------

(ii) cause, induce, or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation
of Optiant on the Closing Date or within one year preceding the Closing Date to
cease doing business with NEWCO or to deal with any competitor of NEWCO in
furtherance of a Competing Business, or in any way interfere with such Person’s
relationship with NEWCO; or

(iii) hire, retain, or attempt to hire or retain any employee or independent
contractor of NEWCO or in any way interfere with the relationship between NEWCO
and any of its employees or independent contractors in furtherance of a
Competing Business.

(d) Nondisclosure. For three (3) years after the Closing Date, Optiant shall not
use or disclose any Confidential Information that was owned or controlled by
Optiant as of the Closing Date and was sold, transferred, or otherwise conveyed
to NEWCO in connection with the transactions contemplated by this Agreement.
“Confidential Information” means any non-public information (in any form or
media) regarding Optiant’s: (i) customers, suppliers, licensees, licensors, or
franchisees (including lists of such Persons), (ii) Software code and
modifications, or (iii) methods of operation, programs and databases, patents
and designs, pricing, billing rates, billing procedures, vendors and suppliers,
business methods, finances, management, or any other non-public business
information relating to Optiant (including but not limited to information
otherwise and severally protected as a trade secret under the Georgia Trade
Secrets Act of 1990) which has value to NEWCO and is treated by NEWCO as being
confidential; provided, however, that Confidential Information does not include
any information that has been voluntarily disclosed to the public by NEWCO
(except where such public disclosure has been made by Optiant without
authorization) or that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means.

(e) Nondisparagement. For three (3) years after the Closing Date, Optiant shall
not disparage NEWCO or any of NEWCO’s shareholders, directors, officers,
employees or agents.

(f) Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in this
Section 6.1 is invalid or unenforceable, then the Parties agree that the court
or tribunal will have the power to reduce the scope, duration, or geographic
area of the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision in order to protect NEWCO’s
legitimate business interests in its customer relationships, confidential
information and trade secrets, and goodwill, as well as the customer
relationships, confidential information and trade secrets, and goodwill that
NEWCO is acquiring from Optiant in connection with the consummation of the
transactions contemplated by this Agreement. It is expressly agreed that each
provision of this Section 6.1 is intended to be severable.

 

45



--------------------------------------------------------------------------------

(g) Tolling. If Optiant challenges in court the enforceability of any of the
terms of this Section 6.1 of this Agreement, and Optiant is not enjoined from
breaching any of the protective covenants contained herein, and a court of
competent jurisdiction later finds that the challenged protective covenants at
issue are enforceable, then the time periods shall be deemed tolled upon the
filing of the lawsuit in which the enforceability of this Agreement was
challenged until the dispute is finally resolved and all periods of appeal have
expired.

6.2. Nonsolicitation of Employees.

(a) Optiant shall not, for a period of three (3) years after the Closing Date,
knowingly solicit for employment any employee of NEWCO; provided, however, that
this Section 6.2 shall not preclude Optiant from soliciting for employment or
hiring any such employee who (i) responds to a general solicitation through a
public medium or general or mass mailing by or on behalf of Optiant that is not
targeted at employees of NEWCO or (ii) contacts Optiant directly on such
individual’s own initiative.

(b) It is the desire and intent of the Parties that the provisions of this
Section 6.2 shall be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If any particular provision or portion of this Section 6.2 shall be adjudicated
to be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable,
such amendment to apply only with respect to the operation of such Section in
the particular jurisdiction in which such adjudication is made.

(c) The Parties recognize that the performance of the obligations under this
Section 6.2 by Optiant is special, unique, and extraordinary in character, and
that in the event of Optiant’s Breach of the terms and conditions of this
Section 6.2, NEWCO shall be entitled, if it so elects, to obtain damages for any
breach of this Section 6.2, or to enforce the specific performance thereof by
Optiant or to enjoin Optiant from performing such services without the necessity
of posting bond or establishing the inadequacy of any remedy at law.

6.3. Employee Matters. Optiant shall be responsible for all severance,
termination, retention pay, benefits and similar payments to all employees of
Optiant whose employment with Optiant is terminated or who elect to retire,
resign, or otherwise terminate their employment from Optiant.

6.4. Contract Assignments. Schedule 6.4 contains a list of those certain
Contracts which (i) by their terms are not assignable by Optiant to NEWCO
without the consent of the other party to the Contract and (ii) NEWCO wishes to
be assigned to NEWCO with the consent of the other party, if such consent is
obtainable on terms satisfactory to NEWCO in its sole discretion (the
“Restricted Contracts”). Neither this Agreement nor the Assignment and
Assumption Agreement nor any other document related to the consummation of the
transactions contemplated by this Agreement shall constitute a sale, assignment,
assumption, transfer, conveyance, or delivery (or an attempted sale, assignment,
assumption, transfer, conveyance, or delivery) of the Restricted Contracts. For
six (6) months following the Closing, the Parties shall use Best Efforts, and
cooperate with each other, to obtain the consent relating to each Restricted
Contract as quickly as practicable. Pending the obtaining of such consents
relating to any Restricted

 

46



--------------------------------------------------------------------------------

Contract, the Parties shall cooperate with each other in any reasonable and
lawful arrangements designed to provide to NEWCO the benefits of use of the
Restricted Contract for its term (or any right or benefit arising thereunder,
including the enforcement for the benefit of NEWCO of any and all rights of
Optiant against a third party thereunder), and NEWCO shall use commercially
reasonable efforts to assist Optiant (including providing access to the Assets,
to the extent necessary) in fulfilling any of its obligations under the
Restricted Contracts. Once a consent for the sale, assignment, assumption,
transfer, conveyance, and delivery of a Restricted Contract is obtained, Optiant
shall promptly assign, transfer, convey, and deliver such Restricted Contract to
NEWCO, and NEWCO shall assume the obligations under such Restricted Contract
assigned to NEWCO from and after the date of assignment to NEWCO pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms of the Assignment and Assumption Agreement (which special-purpose
agreement the Parties shall prepare, execute, and deliver in good faith at the
time of such transfer, all at no additional cost to NEWCO). Logility hereby
agrees to take all steps necessary to assure that NEWCO shall comply with the
obligations of NEWCO under this Section 6.4.

6.5. Announcements. From and after the Closing Date, no press releases or public
announcements related to this Agreement or the transactions contemplated hereby,
or other announcements related to this Agreement or the transactions
contemplated hereby to Optiant’s employees, customers or suppliers, shall be
issued without NEWCO’s consent or approval.

6.6. Accounts Receivable. Optiant shall forward to NEWCO, promptly after
receipt, any payments received from customers (to the extent such payments are
Assets), with endorsement of customer checks to the order of NEWCO or otherwise
as NEWCO may direct.

7. ADDITIONAL COVENANTS OF PARTIES.

7.1. Employees and Employee Benefits.

(a) Information on Active Employees. For the purpose of this Agreement, the term
“Active Employees” shall mean all employees employed on the Closing Date by
Optiant for its business who are:

(i) bargaining unit employees currently covered by a collective bargaining
agreement or

(ii) employed exclusively in Optiant’s business as currently conducted,
including employees on temporary leave of absence, including family medical
leave, military leave, disability, or sick leave.

(b) Employment of Active Employees by NEWCO.

(i) NEWCO is not obligated to hire any Active Employee, but may hire any Active
Employee (a “Hired Active Employee”). Subject to any Law, NEWCO will have
reasonable access to the facilities and personnel records (including performance
appraisals, disciplinary actions, grievances and medical records) of Optiant for
the purpose of preparing for and conducting employment interviews with all
Active Employees and may, in its discretion, conduct the interviews following
the Closing Date. Access will be provided by Optiant upon reasonable prior
notice during normal business hours.

 

47



--------------------------------------------------------------------------------

(ii) Neither Optiant nor any of the Shareholders nor their Related Persons shall
solicit the continued employment of any Active Employee (unless and until NEWCO
has informed Optiant in writing that the particular Active Employee will not
receive any employment offer from NEWCO) or the employment of any Hired Active
Employee after the Closing. NEWCO shall inform Optiant promptly of the
identities of those Active Employees to whom it will not make employment offers.

(iii) Optiant and the Shareholders understand and agree that (A) NEWCO’s
expressed intention to extend offers of employment as set forth in this Section
shall not constitute any commitment, Contract, or understanding (expressed or
implied) of any obligation on the part of NEWCO with respect to any post-Closing
employment relationship of any term or duration or upon any terms or conditions
other than those that NEWCO may establish pursuant to individual offers of
employment, if any, and (B) employment offered by NEWCO is “at will” and may be
terminated by NEWCO or by an employee at any time for any reason (subject to
applicable Law and any written commitment to the contrary made by NEWCO or an
employee). Nothing in this Agreement shall be deemed to prevent or restrict in
any way the right of NEWCO to terminate, reassign, promote, or demote any of the
Hired Active Employees after the Closing or to change adversely or favorably the
title, powers, duties, responsibilities, functions, locations, salaries, other
compensation or terms or conditions of employment of such employees.

(c) Salaries and Benefits.

(i) Except as specifically defined as an Assumed Liability, Optiant shall be
responsible for (A) the payment of all wages and other remuneration due to
Active Employees with respect to their services as employees of Optiant through
the close of business on the Closing Date, including pro rata bonus payments and
all vacation pay earned prior to the Closing Date; (B) the payment of any
termination or severance payments and the provision of health plan continuation
coverage in accordance with the requirements of COBRA and Sections 601 through
608 of ERISA; and (C) any and all payments to employees required under WARN, if
applicable.

(ii) Except as specifically defined as an Assumed Liability, Optiant shall be
liable for any claims made or incurred by Active Employees and their
beneficiaries through the Closing Date under the Employee Benefit Plans. For
purposes of the immediately preceding sentence, a charge will be deemed
incurred, in the case of hospital, medical, or dental benefits, when the
services that are the subject of the charge are performed and, in the case of
other benefits (such as disability or life insurance), when an event has
occurred or when a condition has been diagnosed that entitles the employee to
the benefit.

(d) Optiant’s Retirement and Savings Plans.

(i) All Hired Active Employees who are participants in Optiant’s retirement
plans, if any, shall retain their accrued benefits under Optiant’s retirement
plans as of the Closing Date, and Optiant (or Optiant’s retirement plans) shall
retain sole

 

48



--------------------------------------------------------------------------------

liability for the payment of such benefits as and when such Hired Active
Employees become eligible therefor under such plans. All Hired Active Employees
shall become fully vested in their accrued benefits under Optiant’s retirement
plans as of the Closing Date, and Optiant will so amend such plans if necessary
to achieve this result.

(e) No Transfer of Assets. Neither Optiant nor the Shareholders nor their
Related Persons will make any transfer of pension or other Employee Benefit Plan
assets to NEWCO.

(f) Other Matters. NEWCO will set its own initial terms and conditions of
employment for the Hired Active Employees and others it may hire, including work
rules, benefits and salary and wage structure, all as permitted by Law. Optiant
shall be solely liable for any severance payment required to be made to its
employees due to the transactions contemplated by this Agreement. Any bargaining
obligations of NEWCO with any union with respect to bargaining unit employees
subsequent to the Closing, whether such obligations arise before or after the
Closing, shall be the sole responsibility of NEWCO. No provision of this
Section 7.1 shall create any third party beneficiary rights in any employee or
current or former director or consultant of Optiant in respect of continued
employment (or resumed employment) or any other matter.

(g) General Employee Provisions.

(i) Optiant and NEWCO shall give any notices required by Laws and take whatever
other actions with respect to the plans, programs and policies described in this
Section 7.1 as may be necessary to carry out the arrangements described in this
Section 7.1.

(ii) Optiant and NEWCO shall provide each other with such plan documents and
summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 7.1.

(iii) If any of the arrangements described in this Section 7.1 are determined by
the IRS or other Governmental or Regulatory Authority to be prohibited by Law,
Optiant and NEWCO shall modify such arrangements to as closely as possible
reflect their expressed intent and retain the allocation of economic benefits
and burdens to the parties contemplated herein in a manner that is not
prohibited by Law.

(iv) Optiant shall provide NEWCO with completed I-9 forms and attachments with
respect to all Hired Active Employees.

(v) NEWCO shall have no responsibility, Liability or obligation, whether to
Active Employees, former employees, their beneficiaries or to any other Person,
with respect to any Employee Benefit Plans, practices, programs or arrangements
(including the establishment, operation or termination thereof and the
notification and provision of COBRA coverage extension) maintained by Optiant.

 

49



--------------------------------------------------------------------------------

7.2. Payment of All Taxes Resulting from Sale of Assets by Optiant. Optiant
shall pay in a timely manner all Taxes resulting from, or payable in connection
with, the sale of the Assets pursuant to this Agreement, regardless of the
Person on whom such Taxes are imposed by Laws.

7.3. Payment of Other Retained Liabilities. In addition to payment of Taxes
pursuant to Section 7.2, Optiant shall pay, or make adequate provision for the
payment of, in full all of the Retained Liabilities and other Liabilities of
Optiant under this Agreement. If any such Liabilities are not so paid or
provided for, and if NEWCO reasonably determines that failure to make any
payments will impair NEWCO’s use or enjoyment of the Assets or conduct of the
business previously conducted by Optiant with the Assets, NEWCO may, at any time
after the Closing Date, elect to make all such payments directly (but shall have
no obligation to do so) and, at NEWCO’s option, be reimbursed by Optiant or set
off and deduct the full amount of all such payments from any amounts owed to
Optiant.

7.4. Restrictions on Optiant Dissolution and Distributions. Optiant shall
neither dissolve, nor make any distribution of the proceeds received pursuant to
this Agreement, until both of the following have been completed: (i) payment of
the amount of any Final Working Capital Adjustment contemplated by Sections 2.7
and 2.8 of this Agreement and (ii) Optiant’s payment, or adequate provision for
the payment, of all of its obligations pursuant to Sections 7.2 and 7.3.

7.5. Removing Excluded Assets. Promptly following the Closing Date, Optiant
shall remove all Excluded Assets from all facilities and other real property to
be occupied by NEWCO. Such removal shall be done in such manner as to avoid any
damage to the facilities and other properties to be occupied by NEWCO and any
disruption of the business operations to be conducted by NEWCO after the
Closing. Any damage to the Assets or to the facilities resulting from such
removal shall be paid by Optiant. Should Optiant fail to remove the Excluded
Assets as required by this Section, NEWCO shall have the right, but not the
obligation, to:

(i) remove the Excluded Assets at Optiant’s sole cost and expense;

(ii) store the Excluded Assets and to charge Optiant all storage costs
associated therewith;

(iii) treat the Excluded Assets as unclaimed and to proceed to dispose of the
same under the Laws governing unclaimed property; or

(iv) exercise any other right or remedy conferred by this Agreement or otherwise
available at law or in equity.

Optiant shall promptly reimburse NEWCO for all costs and expenses incurred by
NEWCO in connection with any Excluded Assets not removed by Optiant promptly
following the Closing Date.

 

50



--------------------------------------------------------------------------------

7.6. Reports and Tax Returns. Optiant shall timely file all reports and Tax
Returns required by Laws relating to the business of Optiant as conducted using
the Assets, to and including the Closing Date.

7.7. Assistance in Proceedings. Each of Optiant and NEWCO will cooperate with
the other and its counsel in the contest or defense of, and make available its
personnel and provide any testimony and access to its books and records in
connection with, any Proceeding involving or relating to (i) any transaction
contemplated by this Agreement or (ii) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving Optiant or its business or any Shareholder.

7.8. Customer and Other Business Relationships. After the Closing, Optiant will
cooperate with NEWCO in its efforts to continue and maintain for the benefit of
NEWCO those business relationships of Optiant existing prior to the Closing and
relating to the business to be operated by NEWCO after the Closing, including
relationships with lessors, employees, regulatory authorities, licensors,
customers, suppliers and others, and Optiant will satisfy the Retained
Liabilities in a manner that is not detrimental to any of such relationships.
Optiant will refer to NEWCO all inquiries relating to such business. Neither
Optiant nor any of its officers, employees, agents or shareholders shall take
any action that would tend to diminish the value of the Assets after the Closing
or that would interfere with the business of NEWCO to be engaged in after the
Closing, including disparaging the name or business of NEWCO.

7.9. Retention of and Access to Records. After the Closing Date, NEWCO shall
retain for a period consistent with NEWCO’s record-retention policies and
practices those records of Optiant delivered to NEWCO. NEWCO also shall provide
Optiant and the Shareholders reasonable access thereto, during normal business
hours and on at least five (5) Business Days’ prior written notice, to enable
them to prepare financial statements or Tax Returns or deal with tax audits.
After the Closing Date, Optiant shall provide NEWCO reasonable access to records
that are Excluded Assets, during normal business hours and on at least five
(5) Business Days’ prior written notice, for any reasonable business purpose
specified by NEWCO in such notice.

7.10. Further Assurances. The Parties shall cooperate reasonably with each other
in connection with any steps required to be taken as part of their obligations
under this Agreement, and shall (i) furnish upon request to each other such
further information; (ii) execute and deliver to each other such other
documents; and (iii) do such other acts and things, all as the other Party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated by this Agreement.

7.11. Maintenance. For the balance of any term for which Optiant agreed to
provide maintenance services to any Person listed on Schedule 3.18(c), NEWCO
will provide such Person maintenance services; provided, however, that as used
in this Section 7.11, the term “maintenance services” shall be limited to:
(i) telephone hotline support provided during the hours of 8:00 a.m. to 5:00
p.m. EST, (ii) access to periodic upgrades of new versions of or enhancements to
Optiant’s Software licensed by the maintenance customers as they become
available, and (iii) access to NEWCO’s customer support web site to retrieve new
releases of

 

51



--------------------------------------------------------------------------------

Optiant’s Software already licensed by such maintenance customer and to send and
receive messages from NEWCO electronically concerning Optiant’s Software.
Nothing in this Agreement shall be construed to create any obligation on the
part of NEWCO to provide any other services to any Person, except as expressly
set forth in any Optiant Contract expressly assumed by NEWCO hereunder.

7.12. Name Change. On or before the Business Day following the Closing Date,
Optiant shall (i) amend its certificate of incorporation and take all other
actions necessary to change its name to one sufficiently dissimilar to Optiant’s
current name, in NEWCO’s judgment, to avoid confusion and (ii) take all actions
reasonably requested by NEWCO to enable NEWCO to change its name to Optiant’s
present name.

8. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.

8.1. Survival of Representations.

(a) Except as set forth in Section 8.1(b) of this Agreement, the representations
and warranties of the Parties contained in this Agreement or in any Schedule,
Exhibit, or certificate delivered pursuant to this Agreement shall survive the
purchase and sale of the Assets pursuant to this Agreement for a period of
eighteen (18) months after the Closing Date.

(b) The representations and warranties contained in Sections 3.1 (Authority and
Enforceability), 3.29 (Brokers’ or Finders’ Fees), 4.1 (Existence and Good
Standing of NEWCO; Power and Authority), 4.3 (Brokers’ or Finders’ Fees), 5.1
(Power and Authority), and 5.2 (Brokers’ or Finders’ Fees), and shall survive
indefinitely. The representations and warranties contained in Sections 3.14
(Taxes), 3.20 (Employee Benefit Plans) and 3.21 (Environmental Laws and
Regulations) shall survive until sixty (60) days after the expiration of the
applicable statute of limitations period (after giving effect to any waivers and
extensions thereof).

(c) Any representation or warranty in respect of which indemnity may be sought
under Section 8.1 (a) or 8.1(b), and the indemnity with respect thereto, shall
survive the time at which it would otherwise terminate pursuant to Section 8.1
(a) or 8.1(b) if notice of a Certificate (as defined below) setting forth the
inaccuracy or breach, or potential inaccuracy or breach, thereof giving rise to
such right or alleged right of indemnity shall have been given pursuant to
Section 8.3(a) to the party against whom such indemnity may be sought prior to
such time, but shall only survive for purposes of the resolution of the matter
covered by such Certificate.

8.2. Indemnification.

(a) Optiant and the Shareholders, jointly and severally, agree to indemnify and
hold NEWCO and its Related Persons and their stockholders, officers, directors,
employees, agents, successors and assigns (each a “NEWCO Indemnitee”), harmless
from and against any damages, losses, liabilities, penalties, obligations,
claims of any kind, interest or expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), suffered, incurred, or paid, directly or
indirectly, through application of NEWCO’s assets or otherwise, as a result of,
in connection with or arising out of:

(i) the failure of any representation or warranty made by Optiant or any
Shareholder in this Agreement (whether or not contained in Section 3 or 5) or in
any Schedule, Exhibit or certificate delivered pursuant to this Agreement to be
true and correct in all respects as of the Closing Date;

 

52



--------------------------------------------------------------------------------

(ii) any breach by Optiant or any Shareholder of any of its covenants or
agreements contained in this Agreement or in any other certificate, document,
writing, or instrument delivered by Optiant or any Shareholder pursuant to this
Agreement;

(iii) any Retained Liability; or

(iv) any noncompliance with any bulk sales laws or fraudulent transfer law in
respect of the transaction contemplated by this Agreement.

(b) NEWCO agrees to indemnify and hold Optiant and its Related Persons and their
shareholders, officers, directors, employees, agents, successors and assigns
(other than Optiant and its Subsidiaries) (each an “Optiant Indemnitee”)
harmless from and against Losses suffered, incurred or paid, directly or
indirectly, as a result of, in connection with or arising out of (i) the failure
of any representation or warranty made by NEWCO in this Agreement (whether or
not contained in Section 4) or in any Schedule, Exhibit or certificate delivered
pursuant to this Agreement to be true and correct in all respects as of the date
of this Agreement and as of the Closing Date, and (ii) any breach by NEWCO of
any of its covenants or agreements contained herein.

(c) The obligations to indemnify and hold harmless pursuant to Section 8.2(a)(i)
shall survive the consummation of the transactions contemplated by this
Agreement for the time periods set forth in Section 8.1, except for claims for
indemnification asserted prior to the end of such periods, which claims shall
survive until final resolution thereof. The obligations to indemnify and hold
harmless pursuant to Sections 8.2(a)(ii) through (iv) shall survive the
consummation of the transactions contemplated by this Agreement for an
indefinite period.

8.3. Indemnification Procedure.

(a) Within a reasonable period of time after the incurrence of any Losses by any
Person entitled to indemnification pursuant to Section 8.2 hereof (an
“Indemnified Party”), including any claim by a third party described in
Section 8.4 that might give rise to indemnification under this Agreement, the
Indemnified Party shall deliver to the Party from which indemnification is
sought (the “Indemnifying Party”) a certificate (the “Certificate”) which shall:

(i) state that the Indemnified Party has paid or properly accrued Losses or
anticipates that it will incur Liability for Losses for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

 

53



--------------------------------------------------------------------------------

(ii) specify in reasonable detail each individual item of Loss included in the
amount so stated, the date such item was paid or properly accrued, the basis for
any anticipated Liability and the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which each such item is related and the
computation of the amount to which such Indemnified Party claims to be entitled
under this Agreement.

(b) If the Indemnifying Party objects to the indemnification of an Indemnified
Party in respect of any claim or claims specified in any Certificate, the
Indemnifying Party shall, within twenty (20) days after receipt by the
Indemnifying Party of such Certificate, deliver to the Indemnified Party a
notice to such effect and the Indemnifying Party and the Indemnified Party
shall, within the thirty (30)-day period beginning on the date of receipt by the
Indemnified Party of such objection, attempt in good faith to agree upon the
rights of the respective Parties with respect to each of such claims to which
the Indemnifying Party shall have so objected. If the Indemnified Party and the
Indemnifying Party shall succeed in reaching agreement on its rights with
respect to any of such claims, the Indemnified Party and the Indemnifying Party
shall promptly prepare and sign a memorandum setting forth such agreement.
Should the Indemnified Party and the Indemnifying Party be unable to agree as to
any particular item or amount, then the Indemnified Party and the Indemnifying
Party shall submit such dispute to a court of competent jurisdiction. The Party
that receives a final judgment in such dispute shall be indemnified and held
harmless for all reasonable attorney’s and consultant’s fees or expenses by the
other Party.

(c) “Agreed Claims” are: (i) claims for Losses specified in any Certificate to
which an Indemnifying Party shall not object in writing within twenty (20) days
of receipt of such Certificate, (ii) claims for Losses covered by a memorandum
of agreement of the nature described in Section 8.3(b), (iii) claims for Losses
the validity and amount of which have been the subject of judicial determination
as described in Section 8.3(b), and (iv) claims for Losses the validity and
amount of which shall have been the subject of a final judicial determination,
or shall have been settled with the consent of the Indemnifying Party, as
described in Section 8.4. Within fifteen (15) days of the determination of the
amount of any Agreed Claim, the Indemnifying Party shall pay to the Indemnified
Party an amount equal to the Agreed Claim by wire transfer in immediately
available funds to the bank account or accounts designated by the Indemnified
Party in a notice to the Indemnifying Party not less than two (2) Business Days
prior to such payment.

8.4. Third-Party Claims.

(a) If a claim by a third party is made against any Indemnified Party, and if
such Indemnified Party intends to seek indemnity with respect thereto under this
Section 8, such Indemnified Party shall promptly notify the Indemnifying Party
of such claims; provided, however, that the failure to so notify shall not
relieve the Indemnifying Party of its obligations under this Agreement, except
to the extent that the Indemnifying Party is actually and materially prejudiced
thereby.

(b) The Indemnifying Party shall have thirty (30) days after receipt of such
notice to assume the conduct and control, through counsel reasonably acceptable
to the Indemnified Party at the expense of the Indemnifying Party, of the
settlement or defense thereof and the Indemnified Party shall cooperate with it
in connection therewith; provided, however, that:

(i) it is reasonably anticipated by the Indemnified Party that the Indemnifying
Party shall permit the Indemnified Party to participate in such settlement or
defense through counsel chosen by such Indemnified Party; provided, however,
that the fees and expenses of such counsel shall be borne by such Indemnified
Party, and

 

54



--------------------------------------------------------------------------------

(ii) the Indemnifying Party shall promptly be entitled to assume the defense of
such action only to the extent (a) the Indemnifying Party acknowledges its
indemnity obligation and assumes and holds such Indemnified Party harmless from
and against any Losses resulting therefrom (subject to the limitations set forth
in this Section 8) and (b) the ad damnum is less than or equal to the amount of
Losses for which the Indemnifying Party is liable under this Section 8;
provided, however, that the Indemnifying Party shall not be entitled to assume
control of such defense and shall pay the fees and expenses of counsel retained
by the Indemnified Party if:

(A) the claim for indemnification relates to or arises in connection with any
criminal Proceeding, action, indictment, allegation or investigation;

(B) the claim seeks an injunction or equitable relief against the Indemnified
Party;

(C) the Indemnified Party has been advised in writing by counsel that a
reasonable likelihood exists of a material conflict of interest between the
Indemnifying Party and the Indemnified Party;

(D) the Indemnified Party reasonably believes an adverse determination with
respect to the Proceeding or other claim giving rise to such claim for
indemnification would be materially detrimental to or injure materially the
Indemnified Party’s reputation or future business prospects; or

(E) upon petition by the Indemnified Party, the appropriate court rules that the
Indemnifying Party failed or is failing to vigorously prosecute or defend such
claim.

Any Indemnified Party shall have the right to employ separate counsel in any
such action or claim and to participate in the defense thereof, but the fees and
expenses of such counsel shall not be at the expense of the Indemnifying Party
unless:

 

  (x) the Indemnifying Party shall have failed, within a reasonable time after
having been notified by the Indemnified Party of the existence of such claim as
provided in the preceding sentence, to assume the defense of such claim,

 

  (y) the employment of such counsel has been specifically authorized in writing
by the Indemnifying Party, which authorization shall not be unreasonably
withheld, or

 

55



--------------------------------------------------------------------------------

  (z) the named parties to any such action (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party and such
Indemnified Party shall have been advised in writing by such counsel that there
may be one or more legal defenses available to the Indemnified Party which are
not available to the Indemnifying Party, or available to the Indemnifying Party
the assertion of which would be adverse to the interests of the Indemnified
Party.

So long as the Indemnifying Party is reasonably contesting any such claim in
good faith, the Indemnified Party shall not pay or settle any such claim.
Notwithstanding the foregoing, the Indemnified Party shall have the right to pay
or settle any such claim; provided, however, that in such event it shall waive
any right to indemnity therefor by the Indemnifying Party for such claim unless
the Indemnifying Party shall have consented to such payment or settlement. If
the Indemnifying Party does not notify the Indemnified Party within thirty
(30) days after the receipt of the Indemnified Party’s notice of a claim of
indemnity under this Agreement that it elects to undertake the defense thereof,
the Indemnified Party shall have the right to contest, settle, or compromise the
claim, but shall not thereby waive any right to indemnity therefor pursuant to
this Agreement. The Indemnifying Party shall not, except with the consent of the
Indemnified Party, enter into any settlement that is not entirely indemnifiable
by the Indemnifying Party pursuant to this Section 8 and does not include as an
unconditional term thereof the giving by the Person or Persons asserting such
claim to all Indemnified Parties of an unconditional release from all liability
with respect to such claim or consent to entry of any judgment. The Indemnifying
Party and the Indemnified Party shall cooperate with each other in all
reasonable respects in connection with the defense of any claim, including
making available records relating to such claim and furnishing, without expense
to the Indemnifying Party or its counsel, such employees of the Indemnified
Party as may be reasonably necessary for the preparation of the defense of any
such claim or for testimony as witnesses in any Proceeding relating to such
claim.

8.5. Recoveries. The amount of Losses recoverable by any Indemnified Party in
connection with an indemnity claim pursuant to this Section 8 shall be reduced
by (or, if such Losses have already been paid, refunded to the extent of) any
proceeds received by such Indemnified Party from insurance carrier with respect
to the Losses to which such indemnity claim relates.

8.6. Limitations.

(a) Notwithstanding anything to the contrary herein, (i) for claims for
indemnification asserted in accordance with Section 8.3 on or before the first
anniversary of the Closing Date, the aggregate liability of the Optiant
Indemnitors under this Section 8 shall not exceed twenty-five percent (25%) of
the Purchase Price, and (ii) for any other claims for indemnification asserted
under this Section 8, the aggregate liability of the Optiant Indemnitors under
this Section 8 shall not exceed fifteen percent (15%) of the Purchase Price;
provided that (x) the aggregate liability of the Optiant Indemnitors under this
Section 8 shall not exceed twenty-five percent (25%) of the Purchase Price
regardless of when claims for indemnification are asserted, and (y) any
liability of the Optiant Indemnitors under this Section 8 arising from claims
asserted in accordance with Section 8.3 on or before the first anniversary of
the Closing Date shall be taken into account in determining the 15% maximum
liability limitation for claims asserted after the

 

56



--------------------------------------------------------------------------------

first anniversary of the Closing Date. Notwithstanding anything to the contrary
herein, the Optiant Indemnitors shall be liable for Losses under this Section 8
only if Losses under Section 8 exceed $35,000, and if such Losses exceed that
amount then the Optiant Indemnitors shall be liable for the entire amount of
such Losses, including the initial $35,000 of such Losses; provided that the
limitations set forth in this sentence shall not apply to a claim pursuant to
Section 8.2(a)(i) relating to a breach of the representations and warranties set
forth in Section 3.1 (Authority and Enforceability).

(b) Except with respect to claims based on fraud, after the Closing, the rights
of the Indemnified Parties under this Section 8 shall be the exclusive remedy of
the Indemnified Parties with respect to claims resulting from or relating to any
misrepresentation, breach of warranty or failure to perform any covenant or
agreement contained in this Agreement.

9. MISCELLANEOUS.

9.1. Expenses. The Parties shall pay all of their own expenses relating to the
transactions contemplated by this Agreement, including the fees and expenses of
their counsel and financial advisers. Optiant shall be responsible for all
expenses of Optiant and its Subsidiaries relating to the transactions
contemplated by this Agreement.

9.2. Governing Law. The interpretation and construction of this Agreement, and
all matters relating hereto, shall be governed, enforced, and construed in
accordance with the Laws of the State of Georgia without regard to the conflicts
of laws principles thereof.

9.3. Jurisdiction. Any judicial Proceeding brought against any of the Parties on
any dispute arising out of this Agreement or any matter related hereto may be
brought in the courts of the State of Georgia, or in the United States District
Court for the Northern District of Georgia, and, by execution and delivery of
this Agreement, each of the Parties accepts the exclusive jurisdiction of such
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. Each of the Parties agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s
address set forth below shall be effective service of process for any Proceeding
with respect to any matters for which it has submitted to jurisdiction pursuant
to this Section 9.3. The foregoing consents to jurisdiction and appointments of
agents to receive service of process shall not constitute general consents to
service of process in the State of Georgia for any purpose except as provided
above and shall not be deemed to confer rights on any Person other than the
respective Parties. The prevailing Party or Parties in any such litigation shall
be entitled to receive from the losing Party or Parties all costs and expenses,
including reasonable counsel fees, incurred by the prevailing Party or Parties.

9.4. Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given (i) five Business Days
following deposit in the mails if sent by registered or certified mail, postage
prepaid, (ii) when sent, if sent by facsimile transmission, if receipt thereof
is confirmed by telephone, (iii) when delivered, if delivered personally to the
intended recipient and (iv) two Business Days following deposit with a
nationally recognized overnight courier service, in each case addressed as
follows:

if to NEWCO or Logility, to

Logility, Inc.

470 East Paces Ferry Road, N.E.

Atlanta, GA 30305

Telephone: (404) 261-4381

Facsimile: (404) 238-8775

Attn: President

 

57



--------------------------------------------------------------------------------

with a copy to

Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.

Monarch Plaza, Suite 1600

3414 Peachtree Road, N.E.

Atlanta, GA 30326

Telephone: 404-221-6508

Facsimile: 404-238-9708

Attn: Henry B. Levi, Esq.

and if to Optiant, to

Optiant, Inc.

7 New England Executive Park

Suite 130

Burlington, MA 01803

Telephone:

Facsimile:

Attn: President

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

Bay Colony Corporate Center

1100 Winter Street

Waltham, MA 02451

Telephone: (781) 966-2001

Facsimile: (781) 966-2100

Attn: John H. Chory, Esq.

And if to the Shareholders to:

Castile Ventures, L.P.

930 Winter Street, Suite 500

Waltham, MA 02451

Attention: Nina F. Saberi

and

 

58



--------------------------------------------------------------------------------

Supply Chain Ventures, LLC

148 Hills Beach Road

Biddeford, ME 04005

Attention: David L. Anderson

or such other address or number as shall be furnished in writing by any such
Party.

9.5. Assignment; Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any Party without the express written
consent of the other Parties, other than by operation of law; provided, however,
that NEWCO may assign its rights, interests, and obligations under this
Agreement (i) to any direct or indirect wholly owned Subsidiary of American
Software, Inc. and (ii) in connection with the transfer by NEWCO of all or
substantially all of its capital stock and/or assets; provided, further, that if
NEWCO makes any assignment referred to in (i) above, NEWCO shall remain liable
under this Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their heirs, executors, administrators,
successors and permitted assigns. Any purported assignment in violation of the
above shall be void and of no effect to transfer any right under this Agreement.

9.6. Counterparts. This Agreement may be executed in two or more counterparts,
all of which taken together shall constitute one instrument.

9.7. Entire Agreement. This Agreement, including the other documents referred to
herein which form a part hereof, contains the entire understanding of the
Parties with respect to the subject matter contained herein and therein. This
Agreement supersedes all prior agreements and understandings between the Parties
with respect to such subject matter.

9.8. Amendments. This Agreement may not be changed, and any of the terms,
covenants, representations, warranties and conditions cannot be waived, except
pursuant to an instrument in writing signed by the Parties or, in the case of a
waiver, by the Party waiving compliance.

9.9. Severability. If any term, provision, agreement, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
agreements, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the fullest
extent possible.

9.10. Third-Party Beneficiaries. Except as set forth in Section 8.2 of this
Agreement with respect to NEWCO Indemnitees and Optiant Indemnitees, each Party
intends that this Agreement shall not benefit or create any right or cause of
action in or on behalf of any Person other than the Parties.

 

59



--------------------------------------------------------------------------------

9.11. No Strict Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provision of this Agreement.

9.12. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION AS BETWEEN ANY OF THE PARTIES
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING HERETO.
EACH OF THE PARTIES TO THIS AGREEMENT (i) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTY OR PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.12.

9.13. Schedules. Nothing in any Schedule attached hereto shall be adequate to
disclose an exception to a representation or warranty made in this Agreement
unless such Schedule identifies the exception with reasonable particularity.

9.14. Electronic Delivery. This Agreement and any signed agreement or instrument
entered into in connection with this Agreement, and any amendments hereto or
thereto, to the extent delivered by means of a facsimile machine or electronic
mail (any such delivery, an “Electronic Delivery”), shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
Party shall raise (a) the use of Electronic Delivery to deliver a signature or
(b) the fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery, as a defense to the
formation of a contract, and each Party forever waives any such defense, except
to the extent such defense related to lack of authenticity.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Optiant, the Shareholders, NEWCO and Logility has
caused its corporate name to be hereunto subscribed by its officer thereunto
duly authorized, all as of the day and year first above written.

 

New East Paces Ferry, Inc. By:  

/s/ J. Michael Edenfield

Name:   J. Michael Edenfield Title:   President Logility, Inc. By:  

/s/ J. Michael Edenfield

Name:   J. Michael Edenfield Title:   President Optiant, Inc. By:  

/s/ Frederick J. Lizza

Name:   Frederick J. Lizza Title:   Chief Executive Officer Castile Ventures LP
By:   Castile Partners LLC, its general partner By:  

/s/ Nina F. Saberi

Name:   Nina F. Saberi Title:   Managing Member Castile Ventures LP II-A LP By:
  Castile Partners II LLC, its general partner By:  

/s/ Nina F. Saberi

Name:   Nina F. Saberi Title:   Managing Member Castile Ventures LP II-B LP By:
  Castile Partners III LLC, its general partner By:  

/s/ Nina F. Saberi

Name:   Nina F. Saberi Title:   Managing Member Supply Chain Ventures, LLC By:  

/s/ David L. Anderson

Name:   David L. Anderson Title:   Managing Director

Signature Page to Asset Purchase Agreement